Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidential treatment
request. Omissions are designated as * * *. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

Exhibit 10.55

EXCIPIENT MANUFACTURING AND SUPPLY AGREEMENT

This EXCIPIENT MANUFACTURING AND SUPPLY AGREEMENT (this “Agreement”) dated as of
August 5, 2009 (the “Effective Date”), is made by and between King
Pharmaceuticals, Inc., a Tennessee corporation having its place of business at
501 Fifth Street, Bristol, Tennessee 37620 (“King”), and Durect Corporation, a
corporation organized and existing under the laws of Delaware and having its
place of business at 2 Results Way, Cupertino, California 95014 (“Durect”). King
and Durect are sometimes referred to herein individually as a “Party” and
collectively as the “Parties.”

WHEREAS, Durect and Pain Therapeutics, Inc. (“PTI”) are parties to the
Development and License Agreement, dated December 19, 2002, as amended (the
“DLA”), wherein Durect has granted to PTI under the terms set forth in the DLA
rights to develop and commercialize Licensed Products (as defined in the DLA)
and wherein Durect is entitled to exclusively supply to PTI and PTI is obligated
to source from Durect the Excipient Ingredients (as defined in that certain
Amendment 1 to the DLA, dated December 21, 2005) for commercial use in
connection with the Licensed Products (as defined in the DLA);

WHEREAS, King and PTI are parties to the Collaboration Agreement, dated
November 9, 2005 (the “Collaboration Agreement”), wherein King and PTI have
agreed to develop the “Products” (as defined in the Collaboration Agreement) and
King is responsible for the manufacture and commercialization of such Products
(as defined in the Collaboration Agreement);

WHEREAS, King and PTI are parties to the License Agreement, dated December 29,
2005, as amended (“License Agreement”), wherein PTI granted to King, inter alia,
certain development and commercialization rights to the Products (as defined in
the Collaboration Agreement);

WHEREAS, the “Products” licensed to King by PTI under the Collaboration
Agreement constitute “Licensed Products” under the DLA;

WHEREAS, subject to the terms and conditions set forth in this Agreement, King
wishes to have Durect manufacture and supply the Excipient Ingredients (as
defined in that certain Amendment 1 to the DLA, dated December 21, 2005) for use
in commercial supplies of the Products (as defined in the Collaboration
Agreement) for King; and Durect wishes to manufacture and supply the Excipient
Ingredients (as defined in that certain Amendment 1 to the DLA, dated
December 21, 2005) for use in commercial supplies of the Products (as defined in
the Collaboration Agreement) to King; and

WHEREAS, the Finished Excipients hereunder constitute Excipient Ingredients (as
defined in that certain Amendment 1 to the DLA, dated December 21, 2005).

 

1



--------------------------------------------------------------------------------

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidential treatment
request. Omissions are designated as * * *. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

NOW, THEREFORE, in consideration of the foregoing, the mutual promises and
covenants of the Parties contained therein, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties hereto, intending to be legally bound, do hereby agree as follows:

ARTICLE I. DEFINITIONS

Section 1.1 Unless otherwise specifically defined herein, capitalized terms
shall have the meanings ascribed to such terms in the DLA. For convenience, a
list of terms from the DLA used herein is set forth in Exhibit C attached
hereto. As used herein, the following capitalized terms have the meanings as
defined below:

Section 1.2 “Act” has the meaning set forth in Section 4.2(e).

Section 1.3 “Affiliate” means, with respect to any Person, any Persons directly
or indirectly controlling, controlled by, or under common control with, such
Person. For purposes of this definition, the term “controlled” (including the
terms “controlling,” “controlled by” and “under common control with”), as used
with respect to any Person, shall mean the direct or indirect ability or power
to direct or cause the direction of management policies of such Person or
otherwise direct the affairs of such Person, whether through ownership of voting
securities or otherwise.

Section 1.4 “Agreed [ * * *] LTSA Terms” shall have the meaning set forth in
Section 2.4(b)(i).

Section 1.5 “Agreement” has the meaning set forth in the preamble hereto,
together with all appendices, exhibits and schedules hereto, as the same may be
amended or supplemented from time to time.

Section 1.6 “Alternate Starter Material Costs” has the meaning set forth in
Section 2.5(b).

Section 1.7 “Alternate Starter Material Supply Agreement” has the meaning set
forth in Section 2.5(a).

Section 1.8 “Applicable Law” means, to the extent applicable to this Agreement
or activities contemplated hereunder, all the laws, rules, and regulations,
including any rules, regulations, guidelines, guidances or other requirements of
any country, state, county, city or other political subdivision or of any
Governmental Authority, including the FDCA, that may be in effect from time to
time in the U.S., the E.U., and any country of the Territory for which Durect
supplies Finished Excipients to King in accordance with the Global Supply Plan.

Section 1.9 “Audited Party” has the meaning set forth in Section 2.9(b).

Section 1.10 “Auditing Party” has the meaning set forth in Section 2.9(b).

Section 1.11 “Business Day” has the meaning set forth in Section 1.95(j).

Section 1.12 “[ * * *] Forecast” has the meaning set forth in Section 2.8(a).

 

2



--------------------------------------------------------------------------------

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidential treatment
request. Omissions are designated as * * *. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

Section 1.13 “[ * * *] Long Term Supply Agreement” has the meaning set forth in
Section 2.4(b)(ii).

Section 1.14 “[ * * *] Starter Material” shall mean either industrial or
pharmaceutical grade [ * * *], in each case as supplied by [ * * *] or other
supplier, and which is further processed to produce Finished [ * * *].

Section 1.15 “Certificate of Analysis” means a certificate substantially in the
form attached hereto as Exhibit A-1, in the case of Finished [ * * *], and
Exhibit A-2, in the case of Finished [ * * *], evidencing the analytical tests
conducted on a specific lot of the applicable Finished Excipients and setting
forth, inter alia, the items tested, Specifications and test results.

Section 1.16 “Collaboration Agreement” has the meaning set forth in the opening
recitals hereto.

Section 1.17 “Confirmed Purchase Order” has the meaning set forth in
Section 2.8(d).

Section 1.18 “Control” means possession by a Party or its Affiliate of the right
to grant to the other Party a license, sublicense or other right to use, of the
scope provided for in this Agreement, to intangible or intellectual property
rights (including patent rights, know-how, trade secrets, data and rights to
access or cross-reference regulatory filings) without violating the terms of any
Applicable Law, agreement or other arrangement with any Third Person existing at
the time such Party or such Affiliate would be first required hereunder to grant
the other Party such license, sublicense or other right.

Section 1.19 “Costs” means all reasonable internal and external costs, expenses,
and costs of labor and out-of-pocket costs of materials associated with an
activity. The costs of labor incurred by a Party shall be calculated for
personnel [ * * *].

Section 1.20 “[ * * *]” has the meaning set forth in Exhibit D – Part I.

Section 1.21 “[ * * *]” has the meaning set forth in Exhibit D – Part I.

Section 1.22 “Discretionary Manufacturing Changes” has the meaning set forth in
Section 2.16(c).

Section 1.23 “DLA” has the meaning set forth in the opening recitals hereto.

Section 1.24 “DMF” means a Type IV drug master file filed with the FDA which
includes information relating to the Manufacture of the Finished Excipients.

Section 1.25 “Durect” has the meaning set forth in the preamble hereto.

Section 1.26 “Durect Facility” means the facility of Durect located at [ * * *]

Section 1.27 “Durect Indemnified Parties” has the meaning set forth in
Section 7.2.

 

3



--------------------------------------------------------------------------------

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidential treatment
request. Omissions are designated as * * *. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

Section 1.28 “E.U.” means the European Union.

Section 1.29 [ * * *]

Section 1.30 [ * * *]

Section 1.31 “Effective Date” has the meaning set forth in the preamble hereto.

Section 1.32 “Excess Quantity” has the meaning set forth in Section 2.2(b).

Section 1.33 “Exploit” or “Exploitation” means to make, have made, import, use,
sell, offer for sale or otherwise dispose of a product or process, including the
research, development, registration, modification, enhancement, improvement,
Manufacture, storage, formulation, optimization, export, transport,
distribution, promotion or marketing of a product or process.

Section 1.34 “Failure to Supply” means, with respect to any Finished Excipient,
failure on the part of Durect to supply at least [ * * *] of the quantity
specified in the applicable Purchase Order within [ * * *] of the delivery date
specified in the Purchase Order (with the balance of the amount specified in the
Purchase Order delivered within [ * * *] of the delivery date specified in the
Purchase Order) at least [ * * *] times in any rolling [ * * *] period.

Section 1.35 “FCA” means Free Carrier, Incoterms (2000).

Section 1.36 “FDA” means the U.S. Food and Drug Administration or any successor
agency.

Section 1.37 “FDCA” means the Federal Food, Drug, and Cosmetic Act, as amended,
which is contained in Title 21 of the U.S. Code, section 301 et seq., as amended
and the regulations promulgated thereunder from time to time.

Section 1.38 “Finished [ * * *]” means pharmaceutical grade [ * * *] to be
supplied by Durect to King or supplied or sourced by King hereunder, intended
for inclusion as a pharmaceutical excipient for commercial supplies of the
Products.

Section 1.39 “Finished Excipient” means Finished [ * * *] or Finished [ * * *].
Finished [ * * *] and Finished [ * * *] shall collectively be referred to as
“Finished Excipients.”

Section 1.40 “Finished [ * * *]” means pharmaceutical grade [ * * *] to be
supplied by Durect to King or supplied or sourced by King hereunder, intended
for inclusion as a pharmaceutical excipient for commercial supplies of the
Products.

Section 1.41 “Forecast” has the meaning set forth in Section 2.8(a).

Section 1.42 “Force Majeure” has the meaning set forth in Section 8.2.

Section 1.43 “[ * * *]has the meaning set forth in [ * * *]

 

4



--------------------------------------------------------------------------------

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidential treatment
request. Omissions are designated as * * *. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

Section 1.44 [ * * *]has the meaning set forth in [ * * *].

Section 1.45 “Global Supply Plan” has the meaning set forth in Section 2.1(d).

Section 1.46 “Governmental Authority” means the FDA, any governmental agency,
board or commission or other governmental or regulatory authority or other
instrumentality, including any state, county, city or other political
subdivision within the U.S., the E.U., and any country of the Territory for
which Durect supplies Finished Excipients to King in accordance with the Global
Supply Plan.

Section 1.47 “Indemnification Claim Notice” has the meaning set forth in
Section 7.3(a).

Section 1.48 “Indemnitee” has the meaning set forth in Section 7.3(a).

Section 1.49 “Indemnitor” has the meaning set forth in Section 7.3(a).

Section 1.50 “Information” has the meaning set forth in the Confidentiality
Agreement between the Parties, attached hereto as Exhibit F, dated September 28,
2006.

Section 1.51 “Invoice Price” has the meaning set forth in Exhibit D – Part IV.

Section 1.52 “IPEC” shall mean International Pharmaceutical Excipients Council.

Section 1.53 “IPEC Guidelines” shall mean the “Joint IPEC-PQG Good Manufacturing
Practices Guide for Pharmaceutical Excipients” dated 2006.

Section 1.54 “King” has the meaning set forth in the preamble hereto.

Section 1.55 “King Facility” means the facility of King, located at 501 Fifth
Street, Bristol, Tennessee or as King shall designate.

Section 1.56 “King Indemnified Parties” has the meaning set forth in
Section 7.1.

Section 1.57 “Liabilities” has the meaning set forth in Section 7.1.

Section 1.58 “License Agreement” has the meaning set forth in the opening
recitals hereto.

Section 1.59 “Manufacture” and “Manufacturing” means the manufacturing,
processing, formulating, packaging, labeling, storage, handling and quality
control testing of the Finished Excipients.

Section 1.60 “Manufacturing Costs” has the meaning set forth in Exhibit D – Part
I.

Section 1.61 “Manufacturing Process” means the process for the Manufacture of
the Finished Excipients supplied by Durect to King hereunder (which shall be
provided to King by Durect pursuant to Section 2.16(a)), as each such
Manufacturing Process may be amended from time to time in accordance with this
Agreement.

 

5



--------------------------------------------------------------------------------

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidential treatment
request. Omissions are designated as * * *. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

Section 1.62 “Marketing Authorization” means an approved New Drug Application as
defined in the FDCA and the regulations promulgated thereunder, or any
corresponding foreign application, registration or certification, necessary or
reasonably useful to market any product in a country or regulatory jurisdiction
in the E.U., including applicable pricing and reimbursement approvals.

Section 1.63 “Mark-up” has the meaning assigned to such term in the definition
of “Purchase Price.”

Section 1.64 “Materials” means all raw materials, reagents, components,
packaging and labeling materials, and all other supplies of any kind used in
connection with Manufacturing the Finished Excipients.

Section 1.65 “ORADUR™” shall mean the trademark rights to the mark ORADUR and
similar rights under the laws of any Governmental Authority including all
goodwill associated therewith, and all applications, registrations, extensions
and renewals relating thereto.

Section 1.66 “Outside Laboratory” has the meaning set forth in Section 2.12(a).

Section 1.67 “[ * * *]”.

Section 1.68 “Party” and “Parties” have the meanings set forth in the preamble
hereto.

Section 1.69 “Person” means an individual, sole proprietorship, partnership,
limited partnership, limited liability partnership, corporation, limited
liability company, business trust, joint stock company, trust, unincorporated
association, joint venture or other similar entity or organization, including a
government or political subdivision, department or agency of a government.

Section 1.70 “Pricing Date” has the meaning set forth in Section 2.10(a).

Section 1.71 “Products” means “Products” under the Collaboration Agreement that
are listed on Appendix A attached hereto as such Appendix may be amended from
time to time in accordance with Section 2.1(b).

Section 1.72 “PTI” has the meaning set forth in the opening recitals hereto.

Section 1.73 “Purchase Order” means a written purchase order issued by King to
Durect in accordance with Section 2.8(b).

Section 1.74 “Purchase Price” means, with respect to a quantity of Finished
Excipients, the final purchase price that is the sum of Manufacturing Costs
associated with such quantity, plus a mark-up equal to [ * * *] of the
Manufacturing Costs associated with such quantity (“Mark-up”).

 

6



--------------------------------------------------------------------------------

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidential treatment
request. Omissions are designated as * * *. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

Section 1.75 “Quality Agreement” means the Quality Agreement to be entered into
between the Parties, substantially in form of Exhibit G attached hereto.

Section 1.76 “Regulatory Approval” means any and all approvals (including
pricing and reimbursement approvals), licenses, registrations or authorizations
of any Governmental Authority necessary to Exploit the Products in a country in
the Territory, including any (a) premarket approval or premarket notification of
a Product, including any supplements and amendments thereto; (b) post-approval
Marketing Authorizations (including any prerequisite manufacturing approval or
authorization related thereto); (c) labeling approval; and (d) technical,
medical and scientific licenses.

Section 1.77 “Required Manufacturing Changes” has the meaning set forth in
Section 2.16(b).

Section 1.78 “[ * * *] Forecast” has the meaning set forth in Section 2.8(a).

Section 1.79 “[ * * *] Starter Material” shall mean either [ * * *] or
pharmaceutical grade [ * * *], in each case as supplied by [ * * *] or other
supplier, and which is further processed to produce Finished[ * * *].

Section 1.80 “Second Site” has the meaning set forth in Section 2.6.

Section 1.81 [ * * *]

Section 1.82 [ * * *]

Section 1.83 “Specifications” means the handling, composition, testing,
production, packaging, storage and shipping procedures and specifications for
the Finished Excipients as may be amended, modified or supplemented from time to
time in accordance with the terms hereof and the Regulatory Approval for the
applicable Product. The initial Specifications for Finished [ * * *] are annexed
as Exhibit B-1 and the initial Specifications for Finished [ * * *] are annexed
as Exhibit B-2.

Section 1.84 “Starter Material” means [ * * *] Starter Material or [ * * *]
Starter Material.

Section 1.85 [ * * *] has the meaning set forth in [ * * *].

Section 1.86 [ * * *] has the meaning set forth in [ * * *].

Section 1.87 [ * * *] has the meaning set forth in [ * * *].

Section 1.88 [ * * *] has the meaning set forth in [ * * *].

 

7



--------------------------------------------------------------------------------

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidential treatment
request. Omissions are designated as * * *. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

Section 1.89 “Technical Issues” has the meaning set forth in Section 8.9.

Section 1.90 “Term” has the meaning set forth in Section 6.1.

Section 1.91 “Territory” means the world, provided however, Territory shall not
include Australia or New Zealand in the event that PTI elects to manufacture,
without the involvement of King, Product for commercial supply to PTI or its
licensee in Australia or New Zealand, respectively.

Section 1.92 “Third Person” means any Person or entity other than Durect, King,
or any of their Affiliates.

Section 1.93 “U.S.” means the United States of America.

Section 1.94 “Validation Costs” has the meaning set forth in Section 2.5.

Section 1.95 Interpretation

(a) The term “including” shall be deemed to mean “including without limitation”
and “including but not limited to” and the term “includes” shall be deemed to
mean “includes without limitations” and “includes but is not limited to,” in
each case, regardless of whether the words “without limitation” or “but not
limited to” actually follow the terms “including” or “includes;”

(b) The words “herein,” “hereby,” “hereunder,” “hereof,” and other equivalent
words shall refer to this Agreement in its entirety and not solely to the
particular portion of this Agreement in which any such word is used;

(c) All definitions set forth herein shall be deemed applicable whether the
words defined are used herein in the singular or the plural;

(d) Wherever used herein, any pronoun or pronouns shall be deemed to include
both the singular and plural and to cover all genders;

(e) The recitals set forth at the start of this Agreement, along with the
appendices, exhibits, and schedules to this Agreement, and the terms and
conditions incorporated in such recitals, appendices, exhibits and schedules
shall be deemed integral parts of this Agreement and all references in this
Agreement to this Agreement shall encompass such recitals, appendices, exhibits,
and schedules and the terms and conditions incorporated in such recitals,
appendices, exhibits, and schedules, provided, that in the event of any conflict
between the terms and conditions of this Agreement and any terms and conditions
set forth in the appendices, exhibits, and schedules, the terms of this
Agreement shall control;

 

8



--------------------------------------------------------------------------------

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidential treatment
request. Omissions are designated as * * *. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

(f) Any reference to “Exhibit D” in this Agreement shall be a reference to
Exhibit D in its entirety, including Exhibit D-Part I, Exhibit D-Part II,
Exhibit D-Part III and Exhibit D-Part IV)

(g) In the event of any conflict between the terms and conditions of this
Agreement and any terms and conditions that may be set forth on any order,
invoice, verbal agreement or otherwise, the terms and conditions of this
Agreement shall govern;

(h) The Agreement shall be construed as if both Parties drafted it jointly, and
shall not be construed against either Party as principal drafter;

(i) Unless otherwise provided, all references to recitals, Sections, appendices,
schedules, and exhibits in this Agreement are to the recitals, Sections,
schedules and exhibits of and to this Agreement;

(j) All references to days, months, quarters or years are references to calendar
days, calendar months, calendar quarters or calendar years unless otherwise
expressly provided; references to a “Business Day” herein shall mean a day when
both King and Durect corporate headquarters are open during regular business
hours for the conduct of normal business operations. Each Party shall provide
the other Party with a list of all days other than weekends in each calendar
year which shall be not be Business Days for such Party on or before January 2
of such calendar year.

(k) Any reference to any federal, national, state, local or foreign statute or
law shall be deemed to also refer to all rules and regulations promulgated
thereunder, unless the context requires otherwise;

(l) Any requirements of notice or notification by one Party to another shall be
construed to mean written notice in accordance with Section 8.1;

(m) Wherever used, the word “shall” and the word “will” are each understood to
be imperative or mandatory in nature and are interchangeable with one another;
and

(n) The word “cost” appears throughout this Agreement as the capitalized term
“Cost” and in lowercase letters as “cost.” The lowercase term “cost” shall not
be read to have the same meaning as the capitalized term “Cost,” the definition
of which shall be exclusive to those instances when the word “cost” appears
herein as a capitalized term.

ARTICLE II. SUPPLY

Section 2.1 Supply of Finished Excipients, Starter Material, and Materials.

(a) Supply of Finished Excipients. This Agreement sets forth the rights and
obligations of Durect and King in relation to the supply by Durect to King and
the purchase by King from Durect of Finished Excipients in the Territory for the
commercial supply of Products, and the Parties shall refer only to this
Agreement with respect to such.

 

9



--------------------------------------------------------------------------------

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidential treatment
request. Omissions are designated as * * *. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

(b) Products. King may modify the list of Products on Appendix A by providing
written notice of such modification to Durect. Appendix A shall be deemed
amended upon delivery of such notice to Durect.

(c) Starter Material and Materials. In order to supply King with Finished
Excipients, Durect sources Starter Material from Third Persons. Durect will use
its commercially reasonable efforts to source such supply of Starter Material
and to obtain all materials and services (including subcontracted services) used
in Manufacturing the Finished Excipients to be supplied to King hereunder, at
the most reasonable prices available subject to the satisfaction of other
commercially important terms and conditions including quality, quantity and
reliability of the supply or services, applying a degree of effort to achieving
such reasonable prices that is no less rigorous than what it would apply for
sourcing of such materials for Durect’s own use. Durect shall use commercially
reasonable efforts to maintain continual access to sufficient supplies of
Starter Material, Materials, and other required resources to perform its
obligations required under this Agreement.

(d) Global Supply Plan. At King’s discretion and as King shall require, on a
country-by-country or Territory-wide basis, King will notify Durect of King’s
needs for Finished Excipients for the purposes of Exploiting the Products in the
Territory other than the U.S. and E.U. (“Global Supply Plan”). Based upon King’s
Global Supply Plan, Durect will propose in writing for King’s consideration and
approval the additional activities and Costs that Durect will incur in relation
to regulatory filings and related activities to so supply King in accordance
with the Global Supply Plan. Upon King’s written approval of such additional
activities and Costs incurred by Durect, Durect will undertake the necessary
activities to supply King with Finished Excipients in accordance with the Global
Supply Plan. All such Finished Excipients so supplied shall be deemed to be
Finished Excipients hereunder and subject to the terms and conditions of this
Agreement. For the avoidance of doubt, the Purchase Price for all Finished
Excipients supplied by Durect to King as a result of a Global Supply Plan shall
be the Purchase Price for Finished Excipients hereunder, as calculated in
accordance with Exhibit D hereto.

Section 2.2 Supply Obligations for Finished Excipients.

(a) Supply of Finished Excipients. During the Term, subject to the terms and
conditions hereof, Durect shall Manufacture and exclusively supply to King (and,
if applicable, its Affiliates and sublicensees involved in the Exploitation of
Products in the Territory) at least [ * * *]% ([ * * *] percent) of the binding
portion of any then current Forecast, and King (and, if applicable, its
Affiliates and sublicensees involved in the Exploitation of Products in the
Territory) shall exclusively purchase from Durect, King’s requirements (and the
requirements, if any, of its Affiliates and sublicensees involved in the
Exploitation of Products in the Territory), in each case, of Excipient
Ingredients for use in the Manufacture of commercial supplies of Products in the
Territory, which on the Effective Date, shall be limited to the U.S. and the
E.U., but thereafter will include any other country in the Territory for which
Durect supplies King under the Global Supply Plan. Excipient Ingredients shall
be supplied hereunder in the form of Finished Excipients.

 

10



--------------------------------------------------------------------------------

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidential treatment
request. Omissions are designated as * * *. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

(b) Excess Quantity. In the event that King requires an amount in excess of [ *
* *]% ([ * * *] percent) of its Forecast for the Finished Excipients (“Excess
Quantity”), Durect shall exercise commercially reasonable efforts to so supply
King with such Excess Quantity for the applicable period of such Forecast.
Durect’s failure to so supply the Excess Quantity in any applicable period shall
not be considered a breach of this Agreement. If there is any portion of the
Excess Quantity that Durect cannot supply to King, despite having exercised
commercially reasonable efforts to do so, then Durect and King shall agree in
good faith on a solution [ * * *].

(c) Manufacture of Finished Excipients. Durect shall Manufacture the Finished
Excipients delivered hereunder (i) in accordance with this Agreement, the
Specifications attached hereto as Exhibit B-1, in the case of Finished [ * * *],
and Exhibit B-2, in the case of Finished [ * * *], and the Quality Agreement,
and, (ii) in compliance with Applicable Law.

Section 2.3 [ * * *].

(a) [ * * *].

Section 2.4 [ * * *] Starter Material[ * * *] Long Term Supply.

(i) [ * * *]

(b) Long Term Supply.

(i) Immediately following the Effective Date, Durect and King agree to create a
joint team consisting of three people from the technical operations group of
each Party, and the Parties shall, through such joint team, establish key terms
acceptable to both Parties relating to the long-term supply by [ * * *] of
pharmaceutical grade [ * * *] Starter Materials (the “Agreed [ * * *] LTSA
Terms”).

(ii) After receipt by Durect of the [ * * *] under all of the [ * * *], Durect
shall exercise commercially reasonable efforts to enter into an agreement for
the long-term supply of pharmaceutical grade [ * * *] Starter Material with [ *
* *] (“[ * * *] Long Term Supply Agreement”) based on the Agreed [ * * *] LTSA
Terms. [ * * *].

(c) Subject to the foregoing, [ * * *].

Section 2.5 Additional Starter Materials Suppliers.

(a) Durect at all times shall use commercially reasonable efforts to identify
additional Third Person potential suppliers of Starter Materials other than [ *
* *]. Once identified, Durect shall use commercially reasonable efforts to enter
into an agreement for the long-term supply of such Starter Material with such
Third Person supplier (“Alternate Starter Material Supply Agreement”). Durect
shall provide King with detailed updates and information regarding the sourcing
and identification of potential Starter Material suppliers and any negotiations
with potential Starter Material suppliers (including without limitation,
timelines,

 

11



--------------------------------------------------------------------------------

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidential treatment
request. Omissions are designated as * * *. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

budgets, communications, sample requests, test results, long term supply
agreement discussions, Specifications discussions) when reasonably requested by
King but no less than on a bi-monthly basis. King shall be kept apprised of and
be permitted to participate in the identification process and be involved in the
negotiation and conclusion of the agreement. [ * * *]

(b) [ * * *].

Section 2.6 Second Site. Based on Forecasts for the Finished Excipients
submitted from King to Durect, if Durect determines that it will need to either:
(a) qualify an additional Manufacturing site to Manufacture Finished [ * * *]
from [ * * *] Starter Material in addition to the Durect Facility (or any other
facility which is then Manufacturing Finished [ * * *]) in order to ensure
continuity of supply of Finished [ * * *] by Durect to King, or (b) qualify an
additional Manufacturing site in addition to the [ * * *] Facility (or any other
facility which is then Manufacturing Finished [ * * *]) for the Manufacture of
Finished [ * * *] from [ * * *] Starter Material in order to ensure continuity
of supply of Finished [ * * *] by Durect to King ((a) and (b) each individually,
a “Second Site”), then Durect will prepare a written proposal to King for the
qualification of such Second Site. [ * * *]. Durect shall provide King with
information reasonably requested by King in connection with King’s evaluation.
King’s approval of Durect’s proposal shall not be unreasonably withheld,
delayed, or denied in view of the risk mitigation strategies which are
reasonable and typical in the pharmaceutical industry for ensuring continuity of
supply of excipients from a supply chain. Upon such approval, [ * * *]. If [ * *
*]. If the Second Site is owned and operated by a Third Person, any Finished
Excipient supplied by Durect to King from such Second Site will be pursuant to
this Agreement and Durect shall contract directly with such Third Person for the
supply thereof. Unless otherwise agreed to in writing by King, a Second Site
shall produce no less than [ * * *] percent ([ * * *]%) of King’s annual
requirements (based on King’s most recent Forecast at the time) of the
applicable Finished Excipient. [ * * *]

Section 2.7 [ * * *] Expansion and Additional Capacity.

(a) [ * * *]

(b) Additional Capacity. Based on Forecasts for the Finished Excipients
submitted from King to Durect, if Durect determines that it needs to increase
capacity to Manufacture the Finished Excipients and to do so it needs to expand
the Durect Facility or any other then existing facility Manufacturing the
applicable Finished Excipient, Durect will prepare a written proposal for the
same. Durect’s proposal shall include an analysis of Durect’s then current
capacity (or the capacity of any other facility which is then Manufacturing the
applicable Finished Excipient), the capacity of the proposed expansion, a
timeline for installation of the expansion, associated Costs, and any other
information requested by King in connection with King’s evaluation. King’s
approval of Durect’s proposal shall not be unreasonably withheld, delayed or
denied. Upon such approval, [ * * *]. If King [ * * *].

 

12



--------------------------------------------------------------------------------

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidential treatment
request. Omissions are designated as * * *. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

Section 2.8. Forecasting, Order and Delivery of Finished Excipient.

(a) Forecasts. On the first Business Day of each calendar month during the Term,
commencing with the calendar month immediately following the Effective Date,
King shall deliver to Durect monthly forecasts, estimating the quantities of
Finished Excipients that King expects to purchase from Durect in a [ * * *]
month rolling forecast (“Forecast”). King shall make all Forecasts in good faith
given market conditions and other information available to King: Forecasts shall
include, (i) a [ * * *] month rolling forecast estimating the quantities of
Finished [ * * *] (“[ * * *] Forecast”) that King requires; and (ii) a [ * * *]
month rolling forecast estimating the quantities of Finished [ * * *] (“[ * * *]
Forecast”) that King requires. Such Forecasts are non-binding and are intended
for planning purposes only, except for the first [ * * *] months of such
Forecasts, which shall be binding on King.

(b) Purchase Orders. King shall order Finished Excipients pursuant to such
Forecasts by use of Purchase Orders that set forth (i) the quantities of
Finished Excipients to be delivered by Durect to King (which, unless agreed to
by Durect, for such period covered by the Purchase Order, shall be no less than
quantities in the Forecast which are binding in the Forecast, nor more than [ *
* *] percent ([ * * *]%) of quantities in the Forecast), (ii) expected delivery
date(s), and (iii) the place of delivery. No terms or conditions contained in
any Purchase Order, acknowledgement, invoice, bill of lading, acceptance, or
other writing or document issued by either Party shall be effective to the
extent such terms or conditions are inconsistent with or modify the terms and
conditions contained in this Agreement. King shall submit each such Purchase
Order to Durect at least [ * * *] days in advance of the delivery date specified
in each Purchase Order. Durect shall promptly notify King within [ * * *]
Business Days in writing if at any time Durect has reason to believe that Durect
will not be able to fill an accepted Purchase Order or Confirmed Purchase Order
for any Finished Excipient in all material respects in accordance with the
delivery schedule specified therein by King and pursuant to the terms and
conditions of this Agreement.

(c) Acceptance of Purchase Orders. Durect shall indicate its acceptance of each
of King’s Purchase Orders within [ * * *] Business Days of its receipt of a
Purchase Order. Durect shall accept a Purchase Order received by Durect if such
Purchase Order is consistent with the terms of Section 2.8(a) and
Section 2.8(b). Once a Purchase Order is accepted by Durect, King shall be
obligated to purchase and Durect shall be obligated to deliver the applicable
Finished Excipients in accordance with Section 2.8(e) below. Unless otherwise
specified in writing by Durect, all Purchase Orders placed by King with Durect
hereunder shall be addressed as follows:

 

Durect Corporation

2 Results Way

Cupertino, California 95014

Attention: Executive Vice President, Operations & Administration

Facsimile: (408) 777-3577

Email: Paula.Mendenhall@Durect.com

(d) Confirmed Purchase Order. If King requests changes to any Purchase Order
after receipt thereof by Durect, Durect shall use commercially reasonable
efforts to

 

13



--------------------------------------------------------------------------------

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidential treatment
request. Omissions are designated as * * *. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

comply with such requested changes provided that such requested changes are
consistent with the terms of this Agreement. Failure of Durect to agree to any
such requested changes, despite having exercised commercially reasonable efforts
to comply with such changes requested by King, shall not be deemed a breach of
this Agreement. Each oral request by King for changes to any Purchase Order
after receipt thereof by Durect shall be confirmed by King by facsimile or email
showing the requested changes within [ * * *] Business Days after King’s
original oral request for such changes (the “Confirmed Purchase Order”). Durect
shall indicate its acceptance or rejection of any Confirmed Purchase Order
within [ * * *] Business Days of its receipt of the Confirmed Purchase Order,
which acceptance shall confirm the content of such Confirmed Purchase Order.

(e) Delivery of Finished Excipients. Upon Durect’s acceptance of a King Purchase
Order or Confirmed Purchase Order, Durect shall deliver the Finished Excipients
FCA Durect’s designated facility (i.e., Durect Facility, [ * * *] Facility or
other facility in accordance with the terms hereof) in compliance with the
applicable Purchase Order or Confirmed Purchase Order by the expected delivery
date as written in such Purchase Order or Confirmed Purchase Order, provided
that, notwithstanding the foregoing, Durect may deliver to King such Finished
Excipients up to [ * * *] days in advance of the delivery date stipulated in the
Purchase Order or Confirmed Purchase Order.

(f) Routine Inspection. Within a period of [ * * *] Business Days after King has
received delivery of the Finished Excipients, King shall undertake routine
visual inspection and identification testing of the Finished Excipients and
shall notify Durect of acceptance or rejection of such Finished Excipients in
accordance with Section 2.12. Such notice shall not release Durect from its
obligations hereunder and shall neither prohibit nor otherwise restrict King
from exercising its rights to reject nonconforming Finished Excipients under
Section 2.12.

(g) Packaging, Title and Risk of Loss. All Finished Excipients shall be packaged
for shipment in accordance with the Specifications and any packing instructions
provided by King. Title and risk of loss to Finished Excipients shall pass to
King at the time of delivery by Durect to King’s designated carrier pursuant to
the applicable Purchase Order or Confirmed Purchase Order. Each delivery of
Finished Excipients shall be accompanied by a Certificate of Analysis, as
attached hereto in Exhibit A-1, in the case of Finished [ * * *], and Exhibit
A-2, in the case of Finished [ * * *], and such other documents as may be
required pursuant to the Quality Agreement.

(h) Shipping Costs and Fees. King shall be responsible for all freight,
insurance, handling, fees, taxes and other Costs associated with the shipment of
Finished Excipients, as well as all export licenses, import licenses and custom
formalities for the import and export of Finished Excipients between Durect’s
designated facility and King’s delivery destination.

(i) Tracking. In addition, Durect shall maintain a tracking system by which the
distribution of each lot of Finished Excipients may be readily determined to
facilitate its recall if necessary.

 

14



--------------------------------------------------------------------------------

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidential treatment
request. Omissions are designated as * * *. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

Section 2.9 Invoice, Payment and Audit.

(a) Invoices and Payments.

(i) Reimbursable Costs. Each Party shall invoice the other Party on a monthly
basis in arrears for all Costs incurred by such Party which are reimbursable by
the other Party under this Agreement. Payments shall be due within [ * * *] days
after receipt of such invoice by the other Party.

(ii) Purchase Price/Invoice Price. Subject to adjustment in accordance with
Exhibit D-Part IV, Durect shall promptly invoice King using the relevant Invoice
Price for all quantities of Finished Excipients delivered pursuant to Purchase
Orders or Confirmed Purchase Orders. Payment with respect to Finished Excipients
delivered shall be due net [ * * *] days from the date King receives an invoice
for the same. If King rejects such Finished Excipients pursuant to Section 2.12,
then payment shall be due within [ * * *] days after receipt by King of notice
from the Outside Laboratory that the invoiced Finished Excipients are conforming
or, subject to Section 2.12(b), receipt by King of replacement Finished
Excipients, as the case may be. All payments not made when due hereunder shall
bear interest at a rate of [ * * *]% per annum or, if lower, the maximum rate
permitted by Applicable Law.

(iii) Currency. Payment of invoices shall be made in U.S. Dollars by wire
transfer to an account designated in writing by the other Party.

(iv) Disputes. If either Party disputes any portion of an invoice, it shall pay
the undisputed portion and shall provide the other Party with written notice of
the disputed portion and its reasons therefore and such Party shall not be
obligated to pay such disputed portion. The Parties shall use good faith efforts
to resolve any such disputes promptly. In the event of any inconsistency between
an invoice and this Agreement, the terms of this Agreement shall control.

(v) Retention of Copies. Each Party shall retain copies of any receipts, bills,
invoices, expense account information and any other supporting data, which the
other Party shall have the right to audit in accordance with Section 2.9(b).

(b) Records and Audits. Each Party (the “Audited Party”) agrees to keep clear,
accurate and complete records for a period of at least [ * * *] years in
sufficient detail to substantiate the determination of, in the case of Durect,
the Invoice Price and Purchase Price for Finished Excipients supplied by Durect
hereunder and costs incurred by Durect which are subject to reimbursement by
King hereunder, and in the case of King, the costs incurred by King which are
subject to reimbursement by Durect hereunder, and further agrees to permit its
books and records to be examined by an independent accounting firm selected by
the other Party (the “Auditing Party”) and reasonably satisfactory to the
Audited Party, from time-to-time to the extent necessary, but not more
frequently than once a year. Such accounting firm shall report to the Auditing
Party only whether invoices or other requests for payment hereunder are
accurate, and, if not accurate, the amount and a description of the discrepancy
sufficient to allow the

 

15



--------------------------------------------------------------------------------

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidential treatment
request. Omissions are designated as * * *. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

Auditing Party to evaluate such discrepancy. Such examination by an independent
accounting firm under this Section 2.9(b) (including the Audited Party’s Costs
in accommodating such audit) is to be made at the expense of the Auditing Party,
except that if the results of the audit reveal that the Audited Party has
overcharged the Auditing Party by an amount exceeding [ * * *] percent ([ * *
*]%) of the correct amount, then the audit fees shall be paid by the Audited
Party. The Audited Party shall promptly reimburse to the Auditing Party any
overpayment made by the Auditing Party and the Auditing Party shall promptly pay
to the Audited Party any amounts underpaid to Audited Party, in each case as
determined in the audit. All information of the Audited Party accessed or
learned by the Auditing Party and its accounting firm pursuant to this
Section 2.9(b) shall be deemed to be the confidential Information of the Audited
Party.

Section 2.10 Purchase Price, Purchase Price Reduction, and Exclusions.

(a) Purchase Price. Save with respect to Finished Excipients sourced by King in
accordance with Section 2.2(b) and Section 2.3(a), the purchase price of
Finished [ * * *] and Finished [ * * *] supplied by Durect to King hereunder
shall be the Purchase Price.

(b) [ * * *].

(c) [ * * *]

(d) [ * * *]

Section 2.11 Failure or Inability to Supply Finished Excipients.

(a) Notice by Durect. In the event that Durect, at any time during the Term,
shall have reason to believe that it will be unable to supply King with the full
quantity of any Forecast or Purchase Order of the Finished Excipients in
accordance with the terms of this Agreement (whether by reason of Force Majeure
or otherwise) in conformity with the warranty set forth in Section 4.3, Durect
shall promptly notify King thereof within [ * * *] Business Days. Promptly
thereafter, the Parties shall discuss how King will obtain such full quantity of
conforming Finished Excipients. Compliance by Durect with this Section 2.11(a)
shall not relieve Durect of any other obligation or liability under this
Agreement, including any obligation or liability under this Section 2.11 or
Section 2.12, and any default or failure on the part of Durect to supply
Finished [ * * *] hereunder shall not affect whatsoever the Parties’ rights and
obligations with respect to supply or purchase of Finished [ * * *] hereunder,
or vice versa.

(b) King Option to Cancel or Accept Deliveries. If Durect fails to deliver the
full quantity of Finished Excipients specified in a Purchase Order or a
Confirmed Purchase Order in accordance with Section 2.8(e), then King at its
sole option, may (i) revise its Forecasts; (ii) cancel all or any portion of
such Purchase Order or Confirmed Purchase Order, in which event King shall have
no liability with respect to the portion of such Purchase Order or Confirmed
Purchase Order so cancelled and/or (iii) accept late delivery of all or any
portion of the Finished Excipients specified in such Purchase Order or Confirmed
Purchase Order.

 

16



--------------------------------------------------------------------------------

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidential treatment
request. Omissions are designated as * * *. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

(c) Failure to Supply Finished SAIB. In the event of a Failure to Supply
Finished [ * * *] for any reason (including Force Majeure), King may, in its
sole discretion and at its cost and without any opposition from Durect, during
the period that Durect is unable to resume supply as required by King and in
conformity with the warranty set forth in Section 4.3, [ * * *].

(i) [ * * *]

(ii) [ * * *] Failure to Supply Finished CAB. [ * * *] [ * * *].

(d) [ * * *]

Section 2.12 Procedure for Rejection of Finished Excipients.

(a) Rejection of Finished Excipients. In the event that King determines, within
[ * * *] Business Days after delivery of Finished Excipients by Durect (or
within [ * * *]) Business Days after discovery of any latent nonconformity that
could not reasonably have been detected by routine visual inspection on
delivery) that any Finished Excipient supplied by Durect does not conform to the
warranty set forth in Section 4.3, King shall give Durect notice thereof
(including a sample of such Finished Excipient, if applicable). King shall
reject and return to Durect at Durect’s Facility any Finished Excipient so
rejected in accordance with the provisions of this Section 2.12. Durect shall
undertake appropriate evaluation of such sample (or, if appropriate, a sample
retained by Durect) and shall notify King whether it has confirmed such
nonconformity within [ * * *] days after receipt of such notice from King. If
Durect notifies King that it has not confirmed such nonconformity, the Parties
shall submit the dispute to an independent testing laboratory or other
appropriate expert mutually acceptable to the Parties (the “Outside Laboratory”)
for evaluation. Both Parties shall cooperate with the Outside Laboratory’s
reasonable requests for assistance in connection with its evaluation hereunder.
Subject to this Section 2.12(a), the findings of the Outside Laboratory shall be
binding on the Parties, absent manifest error. The expenses of the Outside
Laboratory shall be borne by Durect if the testing confirms nonconformity in the
Finished Excipients and otherwise by King (such expenses not to be passed
through to King in Purchase Price or otherwise). If the Outside Laboratory finds
that King should reject the Finished Excipients in question, but King does not
so reject the same and Durect does not object to King’s decision, then Durect
shall not be absolved of any liability for latent defects for the same, but if
the Outside Laboratory finds that King should reject the Finished Excipients in
question, but King does not so reject the same and Durect objects to King’s
decision, then Durect shall be absolved of all liability for latent defects for
the same. Except as otherwise specifically provided herein, any Finished
Excipients that King does not reject pursuant to this Section 2.12(a) pursuant
to the time periods specified shall be deemed accepted, and all claims with
respect to Finished Excipients not conforming to the warranty set forth in
Section 4.3 shall be deemed waived by King.

(b) Replacement of Nonconforming Finished Excipients or Reimbursement. If the
Outside Laboratory or Durect confirms that a batch or lot of Finished Excipients
does not conform to the warranty set forth in Section 4.3, and King has already
paid Durect for such nonconforming Finished Excipients, Durect, at King’s
option, promptly shall [ * * *]

 

17



--------------------------------------------------------------------------------

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidential treatment
request. Omissions are designated as * * *. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

(c) Return of Nonconforming Finished Excipients. Nonconforming Finished
Excipients in King’s possession shall be returned to Durect or destroyed by King
in accordance with Durect’s instruction and at Durect’s sole cost (such costs
not to be passed through to King in Purchase Price or otherwise). If Durect
chooses to have nonconforming Finished Excipients returned to it, Durect shall
arrange for pick-up of such nonconforming Finished Excipients within [ * * *]
days of the decision to return Finished Excipients. In no event shall King be
required to maintain nonconforming Finished Excipients for more than [ * * *]
days after the determination and/or agreement that the Finished Excipient is
nonconforming. If King does not receive instruction from Durect to return or
destroy nonconforming Finished Excipients, King shall be entitled to destroy
such Finished Excipients and invoice Durect for King’s Costs in so doing (such
costs not to be passed through to King in Purchase Price or otherwise). If
Durect notifies King to destroy the nonconforming Finished Excipients, King
shall notify Durect of the estimated cost of destruction prior to destroying the
nonconforming Finished Excipients.

Section 2.13 Taxes. Any and all taxes imposed upon or with respect to or
measured by the sale or delivery by Durect to King of the Finished Excipients in
accordance with this Agreement (other than taxes that may be levied upon
Durect’s gross or net income) shall be for King’s account. Taxes imposed upon
Durect in relation to the Manufacture of the Finished Excipients or in relation
to the Starter Material and/or Materials shall be for Durect’s account. Durect
shall provide an exemption and/or resale certificate to its suppliers to exempt
from sales tax the purchase of ingredients, Materials, and/or components and the
like that will become part of the Finished Excipients. King will supply Durect
with an exemption and/or resale certificate to exempt from sales tax King’s
purchase of the Finished Excipients hereunder. For the avoidance of doubt,
(i) taxes for Durect’s account under this Section 2.13 shall be included in
Manufacturing Costs only to the extent such taxes are permitted to be included
in Manufacturing Costs in the calculation of Purchase Price under Exhibit D and
(ii) any taxes for Durect’s account that are eligible for exemption, regardless
of whether Durect takes advantage of such exemption, shall not be included in
Manufacturing Costs.

Section 2.14 Plant Allocation and Capacity Increase.

(a) Subject always to the provisions hereof with respect to [ * * *], Durect
shall allocate sufficient production capacity to meet King’s requirements under
the terms and conditions of this Agreement. In the event that Durect experiences
a shortage of production capacity at the Durect Facility, Durect shall promptly
notify King of such shortage of production capacity and the date the shortage in
capacity is expected to end. In such event, Durect shall allocate its total
production capacity to the production of the Finished Excipients in such
proportion (expressed as a function of equipment utilized) [ * * *].

Section 2.15 Costs of Manufacturing. Durect shall be solely responsible for all
costs incurred in connection with the Manufacture of Finished Excipients
hereunder, including costs of personnel, quality control testing, Manufacturing
facilities and equipment, Materials,

 

18



--------------------------------------------------------------------------------

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidential treatment
request. Omissions are designated as * * *. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

government sales, use excise, property or similar taxes or excises. For the
avoidance of doubt, costs incurred in connection with the Manufacture of
Finished Excipients hereunder shall be included in Manufacturing Costs only to
the extent such costs are permitted to be included in Manufacturing Costs in the
calculation of Purchase Price under Exhibit D.

Section 2.16 Manufacturing Process; Amendment of Finished Excipients
Specifications and Manufacturing Process.

(a) Manufacturing Process. No later than [ * * *]. Such Manufacturing Processes
may be amended from time to time in accordance with this Agreement.

(b) Required Manufacturing Changes. For changes to the Specifications or the
Manufacturing Process that are required by Applicable Law or by reasonable
medical or scientific concerns as to the toxicity, safety and/or efficacy of the
Finished Excipients (collectively “Required Manufacturing Changes”), [ * * *].

(c) Discretionary Manufacturing Changes. For changes to the Specifications or
Manufacturing Process that are not Required Manufacturing Changes (collectively
“Discretionary Manufacturing Changes”) [ * * *]

(d) Changes to Specifications. Durect shall not in any respect amend, modify or
supplement the Specifications or the Manufacturing Process or Starter Materials
used in connection with Manufacturing Finished Excipients without the prior
written consent of King.

(e) Change Control Procedures. In reviewing and implementing any changes
pursuant to this Section 2.16, the Parties shall comply with the change control
procedures set forth in the Quality Agreement.

(f) Durect to Provide Data and Documentation. In connection with any Required
Manufacturing Changes or Discretionary Manufacturing Changes agreed to by the
Parties, Durect shall provide to King any data, documentation or other
information with respect thereto as King may reasonably request in order to
obtain or maintain any Regulatory Approval or comply with cGMP or other
Applicable Law.

(g) Additional Regulatory Approvals. If any Required Manufacturing Changes or
Discretionary Manufacturing Changes agreed to by the Parties require additional
Regulatory Approval, such changes may not be implemented by Durect until such
Regulatory Approval has been obtained by either King or Durect.

Section 2.17 Financial Implications in Connection with Changes.

(a) Durect Responsibility. Durect shall be solely responsible for any and all
costs incurred by it as a result of any amendment, modification or supplement to
the Specifications or the Manufacturing Processes [ * * *].

 

19



--------------------------------------------------------------------------------

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidential treatment
request. Omissions are designated as * * *. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

(b) King Responsibility. Subject to Section 2.17(a) and Section 2.17(c), King
shall be solely responsible for (i) any and all costs incurred by it or Costs
incurred by Durect as a result of any amendment, modification or supplement to
the Specifications or the Manufacturing Processes [ * * *] and (ii) all Costs
associated with [ * * *]

(c) Printed Materials. All Costs associated with Required Manufacturing Changes
regarding all printed materials, including without limitation packaging and
labeling materials shall be borne by [ * * *], provided that [ * * *] shall only
be responsible for a maximum of [ * * *] months inventory build of such printed
materials based on the most recent then binding portion of the Forecast.

Section 2.18 Subcontracting of Manufacture and Supply. During the Term, Durect
shall not be entitled to subcontract its obligations hereunder to Manufacture
Finished [ * * *] and Finished [ * * *] for King other than with respect to the
current supply arrangements with [ * * *] for [ * * *] Starter Material and [ *
* *] Starter Material and the processing agreement for Finished [ * * *] with [
* * *], without the prior written approval of King, not to be unreasonably
withheld or delayed. In the event King consents to Durect’s subcontracting of
its obligations under this Agreement, the terms of any subcontract will be in
writing and will be consistent with this Agreement. No subcontracting will
release Durect from its responsibility for its obligations under this Agreement.
Durect will be responsible for the work and activities of each of Durect’s
subcontractors, including compliance with the terms of this Agreement. No terms
or conditions contained in any subcontract shall be effective to the extent such
terms or conditions are inconsistent with or modify the terms and conditions
contained in this Agreement.

Section 2.19 Labels and Packaging.

(a) King Trademarks. King shall market and sell the Products under its own
proprietary trademarks and trade names.

(b) Durect Trademarks. To the extent King is legally able to do so (i.e., not
prevented from doing so under any contract to which it is a party entered into
prior to the Effective Date and under Applicable Law) and at Durect’s timely
written request, King shall include Durect’s DURECT® corporate trademark and
ORADUR™ mark on the packaging (including product insert) used for such Products
that King markets, distributes or sells in the Territory in order to identify
Durect as the source of the technology utilized in the manufacture of such
Products.

(c) Placement and Size. The placement and size of the DURECT® and ORADUR™ marks
on the packaging for the Products shall be at the reasonable good faith
discretion of King provided that such marks: (a) are used in a consistent and
noticeable manner sufficient to constitute trademark usage under the Applicable
Law; (b) are clearly identified as trademarks belonging to Durect, and (c) are
not used as combination marks with other marks or tradenames. At Durect’s
written request, King shall omit the DURECT® and ORADUR™ marks from the
packaging for the Products provided that Durect must notify King in writing of
such request within [ * * *] of Durect’s receipt of a mock-up of the packaging
for the Products.

 

20



--------------------------------------------------------------------------------

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidential treatment
request. Omissions are designated as * * *. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

(d) Replacing Durect Marks. In the event Durect wishes King to replace either
the DURECT® or ORADUR™ marks with another mark for use on the packaging for the
Products (which replacement shall be at Durect’s sole Cost (not to be passed
through to King in Purchase Price or otherwise)), King shall consider such
request in good faith and not withhold its approval for same, unless, in its
reasonable good faith discretion, the substitute mark proposed by Durect is
likely to cause confusion with or likely to dilute any proprietary trademark of
King.

(e) Limit of [ * * *] Durect Marks. In no event shall King be required to affix
more than [ * * *] marks of Durect on the packaging for the Products.

(f) No Durect Review and Approval of Product Packaging. For the avoidance of
doubt, this provision does not otherwise entitle Durect to review and approve
any such packaging or to delay King’s regulatory filings in relation to the
Products.

(g) Affiliates and Sublicensees. King shall cause its Affiliates, if any,
involved in the sale of Products in the Territory and sublicensees, if any,
involved in the sale of Products in the U.S. to be subject to the provisions of
this Section 2.19. King shall use commercially reasonable efforts to cause its
sublicensees, if any, involved in the sale of Products outside the U.S. to be
subject to the provisions of this Section 2.19; provided, however, if despite
having used commercially reasonable efforts, failure of King to do so shall not
be deemed a breach of this Agreement.

Section 2.20 Material Safety. Within a reasonable period after the Effective
Date, Durect shall provide King in written form all information currently known
regarding the handling, precautions, toxicity and hazards associated with the
Finished Excipients and thereafter for the Term, Durect shall provide King with
updates to the same as soon as reasonably practical after they are available to
Durect.

ARTICLE III. REGULATORY, ACCESS AND OTHER MATTERS

Section 3.1 Testing, Assays, and Quality Assurance.

(a) Quality Agreement. The Quality Agreement outlines the rights and obligations
of the Parties with respect to quality assurance as related to the supply of
Finished Excipients by Durect to King hereunder. In connection therewith, Durect
shall perform, or cause to be performed, the tests required to be performed by
Durect pursuant to the Specifications, as attached hereto as Exhibit B-1, in the
case of Finished [ * * *], and Exhibit B-2, in the case of Finished [ * * *], on
each lot of Finished Excipients Manufactured pursuant to this Agreement.

(b) Samples of Finished Excipients. Durect shall retain or shall cause to be
retained samples of each batch of Finished Excipients in such quantities
sufficient to conduct [ * * *] full testings of the Finished Excipients in
accordance with the Specifications, as attached hereto as Exhibit B-1, in the
case of Finished [ * * *], and Exhibit B-2, in the case of Finished [ * * *],
and Applicable Law at Durect’s sole cost.

 

21



--------------------------------------------------------------------------------

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidential treatment
request. Omissions are designated as * * *. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

(c) Reference Standards. King may request, from time to time, delivery of small
quantities of Finished Excipients to use as a reference standard at King’s Cost.
Durect shall promptly deliver such reference standard to King.

(d) Testing Methods. [ * * *].

(e) Testing as a Result of Complaint or AE. If, as a result of a reported
complaint or adverse drug event, testing of the Finished Excipients is required,
Durect will, upon King’s request, and at King’s Cost, perform the required
testing of the applicable retained sample in accordance with Specifications, as
attached hereto as Exhibit B-1, in the case of Finished [ * * *], or Exhibit
B-2, in the case of Finished [ * * *], and provide the results thereto to King
as soon as reasonably practicable, but no later than [ * * *] days after King’s
request. Such testing shall be performed using approved testing procedures as
set forth in the applicable Specifications for the Finished Excipient, as
attached hereto as Exhibit B-1, in the case of Finished [ * * *], and Exhibit
B-2, in the case of Finished [ * * *]. Durect shall also respond to requests for
assistance in investigations (in addition to performing analytical testing),
such as, if an investigation into the Manufacturing Process for a particular lot
is warranted. Durect’s acknowledgment of such request and agreement to provide
such assistance shall be provided to King promptly but, in any event within [ *
* *] Business Days of requests from King or King’s designee.

Section 3.2 Finished Excipients Inquiries and Complaints, Investigations, and
Deviations.

(a) Inquiries and Complaints. King will be responsible for investigating and
responding to all inquiries, complaints and adverse events regarding the
Products that contain the Finished Excipients. It shall be the responsibility of
King to comply with all Applicable Law and Governmental Authority reporting
requirements regarding adverse drug events and finished product quality matters
except where such events or matters are caused by the Manufacture of the
Finished Excipients and in such instance, King may, consistent with Applicable
Law and regulation, request Durect’s assistance, which shall not be unreasonably
withheld or delayed, in such compliance.

(b) Notice of Investigations and Deviations. Durect shall promptly notify King’s
contract quality assurance personnel identified in the Quality Agreement of any
investigations or confirmed deviations related to a batch of Finished Excipients
within a reasonable timeframe of the occurrence of such investigation or
deviation, not to exceed [ * * *] Business Days and Durect shall provide King
with the results or status of investigations no later than [ * * *] Business
Days thereafter. Durect must perform a complete investigation prior to
disposition of any applicable batch of Finished Excipients. King is responsible
for making the applicable report to the FDA or any other Governmental Authority
if it is determined that the Manufacture of the Finished Excipients is the cause
of such reported complaint and/or adverse drug event.

(c) Investigations and Deviations. In the event any batch of Finished Excipients
supplied by Durect and received by King fails to conform to the Specifications,
as

 

22



--------------------------------------------------------------------------------

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidential treatment
request. Omissions are designated as * * *. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

attached hereto as Exhibit B-1, in the case of Finished [ * * *], or Exhibit
B-2, in the case of Finished [ * * *], or the quality of the batch is not
acceptable, Durect shall promptly and fully investigate to establish root
cause(s) and will undertake corrective actions and institute preventative
procedures [ * * *].

(d) Dispute Resolution. If the Parties disagree as to which Party is responsible
for investigating and responding to all inquiries, complaints and adverse events
under this Section 3.2, Durect and King representatives shall attempt to resolve
such dispute. If the representatives cannot resolve such dispute, the retained
samples shall be submitted by Durect and King to an Outside Laboratory, and the
test results obtained by such laboratory shall be final and controlling. The
fees and expenses of the Outside Laboratory testing shall be borne [ * * *].

Section 3.3 Stability. Durect will be responsible for establishing and executing
a stability program for Finished Excipients, testing stability samples on a
timely basis. Durect will initiate a stability failure investigation on any
confirmed stability test failure within [ * * *] Business Days of Durect’s
quality assurance group’s learning of any such failure. Durect shall investigate
all such failures promptly, and [ * * *].

Section 3.4 DMF. Durect, at King’s Cost, shall supply King with all requested
regulatory documentation related to the Finished Excipients for inclusion in
finished product-related regulatory filings in relation to the Products. This
shall include notifying the FDA of King’s right to reference Durect’s [ * * *]
DMF as well as supplying King with a right to reference letter for King’s
inclusion into its finished product-related regulatory filings in relation to
the Products (a copy of which is attached as part of Exhibit E). Durect granted
PTI a right of reference to a DMF on [ * * *] held by [ * * *] in accordance
with Section 5.7(b) of Amendment 1 to the DLA and in furtherance of such grant,
Durect has procured from [ * * *], a right to reference letter for King’s
inclusion into its finished product-related regulatory filings in relation to
the Products (a copy of which is attached as part of Exhibit E). In addition,
Durect has procured for King from [ * * *] (a copy of which is attached as part
of Exhibit E) and covenants to procure from any of Durect’s other Third Person
suppliers of the Finished Excipients, right to reference letters substantially
in the form of the letters attached hereto as Exhibit E for King’s inclusion
into its finished product-related regulatory filings in relation to the
Products. [ * * *]

Section 3.5 Maintenance of Facility.

(a) Transfer of Manufacturing out of Current Facilities. Except as otherwise
approved in writing by King, Durect shall undertake processing of [ * * *]
Starter Material into Finished [ * * *] exclusively at Durect’s Facility, a
Second Site, or at expanded facilities (referenced in Section 2.7), and
processing of [ * * *] Starter Material into Finished [ * * *] at [ * * *]
Facility, a Second Site, or in expanded facilities (referenced in Section 2.7);
provided, however, that if Durect elects to Manufacture either Finished
Excipient at facilities other than the aforementioned sites with King’s prior
written consent and with the written approval of the applicable Regulatory
Authorities, [ * * *].

 

23



--------------------------------------------------------------------------------

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidential treatment
request. Omissions are designated as * * *. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

(b) Licenses and Registrations. Durect shall ensure that any and all necessary
licenses, registrations, and Governmental Authority approvals have been obtained
in connection with Durect’s Facility and any Second Site, and with any equipment
used in connection with the Manufacture of Finished Excipients by Durect.

(c) Maintenance of Facility. Durect shall maintain Durect’s Facility and any
Second Site and any related equipment in a state of repair and operating
efficiency consistent with the requirements of the Specifications attached
hereto as Exhibit B-1 and Exhibit B-2, Regulatory Approvals, the Manufacturing
Processes, IPEC Guidelines, and all other Applicable Law.

(d) Holding Finished Excipients. Durect shall maintain in Durect’s Facility and
at any Second Site adequate and segregated holding accommodations for the
Finished Excipients, Starter Materials, and Materials used in Manufacturing
Finished Excipients in accordance with the Specifications, Regulatory Approvals,
the Manufacturing Process, IPEC Guidelines and all other Applicable Law.

(e) Disposal Services/Sites. With respect to the Manufacturing of Finished
Excipients, Durect shall only use qualified disposal services or sites that have
appropriate environmental and operating permits and are in compliance with
Applicable Law.

Section 3.6 Audit/Inspection by King.

(a) Routine Audits. Durect agrees that King and its agents shall have the right
from time to time, upon reasonable prior notice to Durect, to undertake a
routine inspection of Durect’s Facility, any Second Site, as well as any other
facility used in the Manufacturing of Finished Excipients from Starter
Materials, including, but not limited to, inspection at such facility of (i) the
Starter Material and Materials used in the Manufacture of Finished Excipients,
(ii) the holding facilities for such Starter Material and Materials, (iii) the
equipment used in the Manufacture of Finished Excipients, and (iv) all records
relating to such Manufacturing and Durect’s Facility, Second Site or any other
facility used in the Manufacturing of Finished Excipients from Starter
Materials. Notwithstanding the provisions of this Section 3.6: (A) any such
routine audit by King shall be no more frequent than [ * * *] per year per
facility, each such audit shall last for no more than [ * * *] Business Days and
King shall be represented by no more than [ * * *] individuals; (B) with respect
to any audit of a Third Person facility, Durect may accompany King on any audit
by King and such audit shall be subject to the terms and conditions required by
the Third Person; and (C) King shall have no obligation or be deemed to have an
obligation to inspect the Manufacturing facilities of Durect, a Second Site or
any other facility used in the Manufacturing of Finished Excipients from Starter
Materials.

(b) For Cause Audits. When problems and/or investigations occurring during the
Manufacture of the Finished Excipients necessitate such actions, King shall have
the right to undertake for cause inspections of Durect’s Facility, any Second
Site, as well as any other facility used in the Manufacturing of Finished
Excipients from Starter Materials, including, but not limited to, inspection at
such facility of (i) the Starter Material and Materials used in the

 

24



--------------------------------------------------------------------------------

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidential treatment
request. Omissions are designated as * * *. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

Manufacture of Finished Excipients, (ii) the holding facilities for such Starter
Material and Materials, (iii) the equipment used in the Manufacture of Finished
Excipients, and (iv) all records relating to such Manufacturing and Durect’s
Facility, Second Site or any other facility used in the Manufacturing of
Finished Excipients from Starter Materials. For clarity, audits for cause shall
not be subject to the limits on frequency for routine audits set forth in
Section 3.6(a) above, and may be carried out at any time as reasonably scheduled
with Durect or Third Person. King shall be represented by a reasonable number of
individuals appropriate to inspect the cause of the audit, and with respect to
any audit of a Third Person facility, Durect may accompany King on any audit by
King and such audit shall be subject to the terms and conditions required by the
Third Person; and King shall have no obligation or be deemed to have an
obligation to inspect the Manufacturing facilities of Durect, a Second Site or
any other facility used in the Manufacturing of Finished Excipients from Starter
Materials.

(c) Audit Report. Following any such audit (routine or for cause), King shall
issue an audit report to Durect within [ * * *] Business Days of the completion
of the audit, and Durect shall implement any corrective action in accordance
with a timetable as may be reasonably agreed to by the Parties.

Section 3.7 Notification of Regulatory Inspections; Communications.

(a) Notice. Durect shall notify King by telephone within [ * * *] Business Day,
and in writing within [ * * *] Business Days, after learning of any proposed or
unannounced visit or inspection of Durect’s Facility or any Second Site by any
Governmental Authority, and shall permit King to be present in such facility if
such visit or inspection directly relates to the Finished Excipients.

(b) Copies of Written Communications. Durect shall provide to King a copy of
(i) any report and other written communications received from such Governmental
Authority in connection with such visit or inspection, including any Form 483
observations and responses, and (ii) any other written communications received
from such Governmental Authority relating to Finished Excipients or any
equipment or Manufacturing Process used in connection with the Manufacture of
Finished Excipients, in each case, within [ * * *] Business Days after receipt
thereof.

(c) Durect Responses. Durect shall consult with King concerning the response of
Durect to each such communication if it relates to the Finished Excipients.
Durect shall provide King with a copy of all draft responses for comment as soon
as possible and all final responses within [ * * *] Business Days prior to
submission thereof.

Section 3.8 Additional Information. Each Party shall provide in written form to
the other Party in a timely manner and in any case, within [ * * *] days of the
date of request, (i) information in reference to the Party’s NDA annual report
or DMF update, as applicable, to the FDA or any other Governmental Authority,
with respect to the Finished Excipients, and (ii) all information that such
Party requests regarding the Finished Excipients in order to comply with
Applicable Laws. Such information shall include, without limitation,
Manufacturing and testing documentation.

 

25



--------------------------------------------------------------------------------

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidential treatment
request. Omissions are designated as * * *. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

Section 3.9 Finished Excipients Recalls. In the event (i) any Governmental
Authority issues a request, directive, or order to recall a Product in which the
Finished Excipients are used, (ii) a court of competent jurisdiction orders such
a recall, or (iii) King shall reasonably determine that any of the Products may
be recalled, the Parties shall take all appropriate corrective actions, and
Durect shall cooperate, at King’s request, in the investigations surrounding
such recall. In the event that such recall results from any cause or event
arising from the failure of the Finished Excipients to conform to the warranty
provided in Section 4.3 below, then subject to Section 7.5 below, [ * * *]. For
purposes of this Agreement, the expenses of recall shall include the expenses of
notification and destruction or return of the recalled finished Product and all
other documented out-of-pocket costs incurred in connection with the recall.

Section 3.10 Manufacturing Records. Durect shall maintain, or cause to be
maintained, (i) all records necessary to comply with the IPEC Guidelines and all
other Applicable Law relating to the Manufacture of Finished Excipients,
(ii) all manufacturing records, standard operating procedures, validation
records, equipment log books, batch records, laboratory notebooks and all raw
data relating to the manufacturing of Finished Excipients and all records
relating to the shipment of the Finished Excipients, and (iii) such other
records as King may reasonably require in order to ensure compliance by Durect
with the terms of this Agreement. All such material shall be retained for such
period as may be required by Applicable Law or as required by Durect’s standard
operating procedures.

ARTICLE IV. REPRESENTATIONS AND WARRANTIES

Section 4.1 Representations and Warranties of Each Party. Each Party hereby
represents and warrants to the other Party as follows:

(a) Formation, Authority, Action. Such Party (i) is duly formed and in good
standing under the laws of the jurisdiction of its formation, (ii) has the power
and authority and the legal right to enter into this Agreement and perform its
obligations hereunder, and (iii) has taken all necessary action on its part
required to authorize the execution and delivery of this Agreement and the
performance of its obligations hereunder.

(b) Legal, Valid, Binding Obligation. Upon execution, this Agreement will have
been duly executed and delivered on behalf of such Party and constitutes a
legal, valid, and binding obligation of such Party and is enforceable against it
in accordance with its terms, subject to the effects of bankruptcy, insolvency
or other similar laws of general application affecting the enforcement of
creditor rights and judicial principles affecting the availability of specific
performance and general principles of equity, whether enforceability is
considered a proceeding at law or equity.

(c) Consents, Approvals, and Authorization. All necessary consents, approvals
and authorizations of all regulatory and governmental authorities and other
Persons required to be obtained by such Party in connection with the execution
and delivery of this Agreement and the performance of its obligations hereunder
have been obtained.

 

26



--------------------------------------------------------------------------------

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidential treatment
request. Omissions are designated as * * *. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

(d) No Conflicts. The execution and delivery of this Agreement and the
performance of such Party’s obligations hereunder (i) do not and will not
conflict with or violate any requirement of Applicable Law or any provision of
the articles of incorporation, bylaws or limited partnership agreement of such
Party and (ii) do not and will not conflict with, violate, or breach, or
constitute a default or require any consent under, any contractual obligation or
court or administrative order by which such Party is bound.

Section 4.2 Additional Representations, Warranties and Covenants of Durect.
Durect warrants, represents and covenants that:

(a) it has or will have facilities, personnel, experience and expertise
sufficient in quality and quantity to perform the obligations hereunder;

(b) as of the Effective Date, it has access to sufficient supplies of the
Finished Excipients, the Starter Materials, and Materials and other required
resources to supply the Finished Excipients as required under this Agreement and
shall exercise commercially reasonable efforts to maintain access to sufficient
supplies without interruption during the Term;

(c) it has established quality assurance, quality controls and review procedures
and all such procedures are in place;

(d) it has at the Effective Date and shall during the Term of this Agreement
observe and comply, at its sole cost, with all Applicable Law pertaining to the
Manufacture of Finished Excipients under this Agreement;

(e) pursuant to the Generic Drug Enforcement Act of 1992, 21 U.S.C. § 335a (the
“Act”) as may be amended or supplemented, as of the Effective Date:

(i) it, nor or any current officers, directors or representatives of Durect, is
not currently debarred by the Food and Drug Administration under the Act. (The
FDA’s Debarment List appears at http://www.fda.gov/ora/compliance_ref/debar/);

(ii) to Durect’s knowledge, it is not currently using and will not knowingly use
in any capacity in connection with the Manufacture of Finished Excipients
hereunder any Person that is currently debarred by the FDA under the Act; and

(iii) there have been no convictions of it, nor or any current officers,
directors or representatives of Durect, for any of the types of crimes set forth
in the Act within the five (5) years prior to the Effective Date of this
Agreement; and

(f) it shall immediately notify King if, at any time during the Term of this
Agreement, Durect or its Affiliates or any Person used by Durect in the
Manufacture of Finished Excipients hereunder is convicted of an offense that
would subject it to debarment by the FDA.

 

27



--------------------------------------------------------------------------------

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidential treatment
request. Omissions are designated as * * *. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

Section 4.3 Finished Excipients Warranty. Durect warrants that, at the time of
delivery of Finished Excipients to King: (a) such Finished Excipients will have
been Manufactured in accordance with the Manufacturing Process, IPEC Guidelines,
and all Applicable Law of the U.S. and E.U., and other countries of the
Territory after implementation of the Global Supply Plan in accordance with
Section 2.1(d); (b) such Finished Excipients will meet the applicable
Specifications as set forth hereto in Exhibit B-1, in the case of Finished [ * *
*], and Exhibit B-2, in the case of Finished [ * * *], and will conform with the
Certificate of Analysis as set forth hereto in Exhibit A-1, in the case of
Finished [ * * *], and Exhibit A-2, in the case of Finished [ * * *]; (c) such
Finished Excipients will not be adulterated or misbranded within the meaning of
the FDCA and Applicable Law; (d) title to such Finished Excipients will pass to
King as provided herein free and clear of any security interest, lien, or other
encumbrance; (e) such Finished Excipients will have been Manufactured in
facilities that are in compliance with all Applicable Laws of the U.S. and E.U.,
and other countries of the Territory after implementation of the Global Supply
Plan in accordance with Section 2.1(d) at the time of such Manufacture
(including applicable inspection requirements of FDA and other Governmental
Authorities in the applicable country of the Territory); (f) each such Finished
Excipient is not an article that may not be introduced into interstate commerce
under the provisions of Sections 404 or 505 of the FDCA; and (g) unless
otherwise agreed to by the Parties, the expiration date of such Finished
Excipients shall be no earlier than [ * * *] after the date of delivery.

Section 4.4 Disclaimer of Other Warranties. EXCEPT AS SET FORTH IN THIS
AGREEMENT, THE PARTIES MAKE NO REPRESENTATIONS AND EXTEND NO WARRANTIES OF ANY
KIND, EITHER EXPRESS OR IMPLIED, INCLUDING ANY WARRANTY OF FITNESS FOR A
PARTICULAR PURPOSE OR WARRANTY OF MERCHANTABILITY.

ARTICLE V. CONFIDENTIALITY

Section 5.1 Confidentiality. The Parties agree that maintenance of confidential
and proprietary information under this Agreement shall be in accordance with the
terms of the Confidentiality Agreement entered into between the Parties and
dated [ * * *]. A copy of the Confidentiality Agreement is attached hereto as
Exhibit F.

Section 5.2 Third Person Information. In the event that a Party discloses to the
other Party any confidential information belonging to a Third Person, the Party
receiving such confidential Third Person information shall agree to abide by the
terms and conditions applicable to the Third Person confidential information
under which the Party disclosing such Third Person confidential information
received such confidential information from such Third Person notwithstanding
any terms and conditions contained to the contrary herein. The Party disclosing
such Third Person confidential information will clearly differentiate such Third
Person confidential information from its own confidential Information upon
disclosure to the receiving Party.

 

28



--------------------------------------------------------------------------------

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidential treatment
request. Omissions are designated as * * *. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

Section 5.3 Publicity.

(a) Prior Consent. Except as otherwise provided in this Agreement or required by
Applicable Law, no Party will originate any publication, news release or other
public announcement, written or oral, whether in the public press, stockholders’
reports or otherwise, relating to this Agreement or the performance under this
Agreement, without the prior written approval (including e-mail) of the other
Party, which approval shall not be unreasonably withheld or delayed.

(b) Exceptions to Prior Consent. Each of the Parties hereto agrees not to
disclose to any Third Person the terms and conditions of this Agreement without
the prior written consent of the other Party hereto in accordance with
Section 5.3(a) hereof, except (i) to advisors and investors on a need-to-know
basis under conditions which reasonably ensure the confidentiality thereof;
(ii) in confidence to legal counsel of such Parties; (iii) in confidence, in
connection with the exercise or enforcement of this Agreement or rights under
this Agreement; (iv) in confidence, in connection with a merger, acquisition of
stock or assets, proposed merger or acquisition, or the like; (v) as required by
any court or other Governmental Authority or as otherwise required by Applicable
Law; provided however, prior to any such required disclosure the non-disclosing
Party shall be allowed to review the proposed disclosure, and the disclosing
Party agrees to consider in good faith any proposed revisions thereof provided
to the disclosing Party within two (2) Business Days of the non-disclosing
Party’s receipt of the proposed disclosure, and the Parties shall seek
confidential treatment for such disclosure as permitted by Applicable Law.

(c) Durect’s ORADUR® Technology. To the extent commercially feasible and
permitted by Applicable Law, all of King’s corporate communications (e.g., press
releases, corporate presentations, etc.) and promotional materials (e.g.,
Product advertising, etc.) relating to the Products shall include an
acknowledgement that the Product is based on Durect’s ORADUR® Technology.

ARTICLE VI. TERM AND TERMINATION

Section 6.1 Term. This Agreement shall commence as of the Effective Date and,
unless earlier terminated in accordance with the terms of this ARTICLE VI, or
unless otherwise mutually agreed to by the Parties, shall expire on the earlier
of: (i) expiration of all licenses granted to PTI under the DLA or (ii) the
termination or expiration of the License Agreement (the “Term”).

Section 6.2 Termination. In addition to any other provision of this Agreement
expressly providing for termination of this Agreement, this Agreement may be
terminated as follows:

(a) By King:

(i) King may terminate this Agreement immediately upon notice to Durect in the
event that any Governmental Authority causes the withdrawal of all Products from
the market in all countries in the Territory or otherwise withdraws approval of
Durect, King, or any Third Person as a manufacturer of the Finished Excipients
hereunder, the effect of which would prevent King from obtaining Finished
Excipients in sufficient amounts to allow it to reasonably Exploit the Products;
or

 

29



--------------------------------------------------------------------------------

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidential treatment
request. Omissions are designated as * * *. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

(ii) King may terminate this Agreement in the event of a Change of Control (as
defined in the DLA) of Durect by written notice to Durect delivered no later
than [ * * *] days after receipt of notification from Durect of such Change of
Control (as defined in the DLA) of Durect (which shall be deemed to have
occurred on the completion of such Change of Control (as defined in the DLA)).
In the event that King elects to terminate this Agreement, this Agreement shall
terminate effective one (1) year from the date that Durect receives notice from
King of its election to terminate.

(b) By Durect:

(i) In the event that Durect is unable to procure [ * * *] Starter Material that
is suitable and in sufficient quantities for the Manufacture and supply of
Finished [ * * *] hereunder, despite having used commercially reasonable efforts
to do so, then Durect shall have the right to terminate its obligation to supply
Finished [ * * *] under Section 2.2(a) by providing written notice to King, in
which event King’s obligation under Section 2.2(a) to purchase its requirements
of Finished [ * * *] shall also terminate. Durect shall notify King of its
intent to terminate under this Section 6.2(b)(i) as soon as Durect is aware of
such facts that would lead Durect to exercise such right. The foregoing
termination of King’s purchase and Durect’s supply obligations with respect to
Finished [ * * *] shall be without prejudice to the Parties’ obligations
hereunder with respect to Finished [ * * *]; or

(ii) In the event that Durect is unable to procure [ * * *] Starter Material
that is suitable and in sufficient quantities for the Manufacture and supply of
Finished [ * * *] hereunder despite having used commercially reasonable efforts
to do so, then Durect shall have the right to terminate its obligation under
Section 2.2(a) to supply Finished [ * * *] by providing written notice to King,
in which event King’s obligation under Section 2.2(a) to purchase its
requirements of Finished [ * * *] shall also terminate. Durect shall notify King
of its intent to terminate under this Section 6.2(b)(ii) as soon as Durect is
aware of such facts that would lead Durect to exercise such right. The foregoing
termination of King’s purchase and Durect’s supply obligations with respect to
Finished [ * * *] shall be without prejudice to the Parties’ obligations
hereunder with respect to Finished [ * * *].

(iii) In the event that Durect has exercised its rights under both
Section 6.2(b)(i) and Section 6.2(b)(ii), this Agreement shall terminate, and
other than as provided in Section 6.3(e), Section 6.3(f), and otherwise as
expressly provided hereunder, Durect shall have no obligations or liabilities
arising from such termination whatsoever.

(c) This Agreement may be terminated at any time by either Party:

(i) immediately upon written notice if the other Party shall file in any court
or agency, pursuant to any statute or regulation of any state or country, a
petition in

 

30



--------------------------------------------------------------------------------

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidential treatment
request. Omissions are designated as * * *. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

bankruptcy or insolvency or for reorganization or for arrangement or for the
appointment of a receiver or trustee of the other Party or of its assets, or if
the other Party proposes a written agreement of composition or extension of its
debts, or if the other Party shall be served with an involuntary petition
against it, filed in any insolvency proceeding, and such petition shall not be
dismissed within sixty (60) days after the filing thereof, or if the other Party
shall propose or be a party to any dissolution or liquidation, or if the other
Party shall make an assignment for the benefit of its creditors; or

(ii) immediately upon written notice in the event of a material breach of this
Agreement by the other Party, which default has not been cured by the defaulting
Party within sixty (60) days after receiving written notice thereof from the
non-defaulting Party specifying the nature of the default and requiring the
other Party to cure the default. Failure to pay any amounts due under this
Agreement within sixty (60) days after written notice that such amounts are
overdue shall be deemed a material breach of this Agreement.

Section 6.3 Effect of Termination.

(a) Except as otherwise expressly provided herein, termination of this Agreement
in accordance with the provisions hereof shall not limit remedies that may
otherwise be available at law or in equity.

(b) Upon expiration or termination of this Agreement, each Party, at the request
of the other, shall return all data, files, records and other materials in its
possession or control containing or comprising the other Party’s confidential
Information. Each Party shall be entitled to maintain one (1) copy of the other
Party’s confidential Information only for archival purposes and for determining
its continuing obligations under this Agreement.

(c) Upon King’s termination of this Agreement for any reason (except in the case
of a breach by Durect), King will honor all submitted but unfilled Purchase
Orders.

(d) In the event that Durect terminates the Agreement under Section 6.2(c)(ii),
at Durect’s sole election, King shall be obligated to purchase from Durect all
Finished Excipients in Durect’s inventory and in production at the then
prevailing Purchase Price up to the quantity subject to the binding portion of
any Forecast.

(e) Upon Durect’s termination of its obligation to supply Finished [ * * *] to
King under Section 6.2(b)(i) due to its inability to source [ * * *] Starter
Material, Durect shall:

(i) [ * * *].

(f) Upon Durect’s termination of its obligation to supply Finished [ * * *] to
King under Section 6.2(b)(ii) due to its inability to source [ * * *] Starter
Material, Durect shall:

(i) [ * * *].

 

31



--------------------------------------------------------------------------------

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidential treatment
request. Omissions are designated as * * *. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

(g) In the event the Agreement is terminated by King under Section 6.2(a)(ii) or
Section 6.2(c) or by Durect under Section 6.2(b) or Section 6.2(c)(i), [ * * *].

Section 6.4 Accrued Rights; Surviving Provisions.

(a) Continued Performance. Notwithstanding the giving of any notice of
termination pursuant to this ARTICLE VI, each Party shall continue to fulfill
such Party’s obligations under this Agreement at all times until the effective
date of any such termination.

(b) Accrued Rights. Termination or expiration of this Agreement for any reason
shall be without prejudice to any rights which shall have accrued to the benefit
of either Party prior to such termination or expiration.

(c) Surviving Provisions. The provisions of Article I, Section 2.2(c),
Section 2.3(b) (to the extent the Tech Transfer Plan has not been fully
implemented prior to termination), Sections 2.8(e) through (i), Section 2.9,
Section 2.10, Section 2.11(b), Section 2.12, Section 2.13, Section 2.15,
Section 3.1(a) through (b), Section 3.2, Section 3.4, Section 3.5, Section 3.7,
Section 3.8, Section 3.9, Section 3.10, Section 4.3, Section 4.4, Article V,
Section 6.3, Section 6.4, Article VII and Article VIII shall survive any
expiration or termination of this Agreement, and remain in full force and
effect.

ARTICLE VII. INDEMNIFICATION

Section 7.1 Durect Indemnification. Durect shall, during and after the Term of
this Agreement, indemnify and hold harmless King and its Affiliates and their
respective directors, officers, employees, scientific advisors, consultants, and
agents (the “King Indemnified Parties”), against any and all claims, losses,
damages and liabilities, including reasonable attorneys’ fees and Costs
(“Liabilities”) arising out of or resulting from any claim, action, suit, or
other proceeding brought by a Third Person against a King Indemnified Party for
(i) any breach of any express representation, warranty, or covenant by Durect
under this Agreement, and (ii) the negligence or willful misconduct of Durect or
any of its directors, officers, and employees in the performance of Durect’s
obligations hereunder. The foregoing indemnity obligation shall not apply to the
extent that such claim, loss, damage, liability, or Third Person claim or suit
is covered by King’s indemnity obligation under Section 7.2 hereof, as to which
Liabilities each Party shall indemnify the other Party to the extent of their
respective liability for the Liabilities.

Section 7.2 King Indemnification. King shall, during and after the Term of this
Agreement, indemnify and hold harmless Durect and its Affiliates and their
respective directors, officers, employees, scientific advisors, consultants, and
agents (the “Durect Indemnified Parties”) against any and all Liabilities
arising out of or resulting from any claim, action, suit or other proceeding
brought by a Third Person against a Durect Indemnified Party for (i) any breach
of any express representation, warranty or covenant by King under this
Agreement, (ii) the negligence or willful misconduct of King or any of its
respective directors, officers, and employees in the performance of King’s
obligations hereunder or (iii) the Exploitation of the Products by King or its
sublicensees or Affiliates, including without limitation any and all product
liability and

 

32



--------------------------------------------------------------------------------

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidential treatment
request. Omissions are designated as * * *. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

intellectual property infringement claims. The foregoing indemnity obligation
shall not apply to the extent that any such claim, loss, damage, liability or
Third Person claim or suit is covered by Durect’s indemnity obligation under
Section 7.1 hereof, as to which Liabilities each Party shall indemnify the other
Party to the extent of their respective liability for the Liabilities.

Section 7.3 Indemnification Procedure.

(a) Notice of Claim. The indemnified Party (the “Indemnitee”) shall give the
indemnifying Party (the “Indemnitor”) prompt written notice (an “Indemnification
Claim Notice”) of any Liabilities or discovery of facts upon which such
Indemnitee intends to base a request for indemnification under Section 7.1 or
Section 7.2, but in no event shall the Indemnitor be liable for any Liabilities
that result from any delay in providing such notice. Each Indemnification Claim
Notice must contain a description of the claim and the nature and amount of such
Liability (to the extent that the nature and amount of such Liability are known
at such time). The Indemnitee shall furnish promptly to the Indemnitor copies of
all papers and official documents received in respect of any Liabilities.

(b) Control of Defense. At its option, the Indemnitor may assume the defense of
any Liabilities by giving written notice to the Indemnitee within [ * * *] days
after the Indemnitor’s receipt of an Indemnification Claim Notice. The
assumption of the defense of a Liability by the Indemnitor shall not be
construed as an acknowledgment that the Indemnitor is liable to indemnify any
Indemnitee in respect of the Liability, nor shall it constitute a waiver by the
Indemnitor of any defenses it may assert against any Indemnitee’s claim for
indemnification. Upon assuming the defense of a Liability, the Indemnitor may
appoint as lead counsel in the defense of the Liability any legal counsel
selected by the Indemnitor. In the event the Indemnitor assumes the defense of a
Liability, the Indemnitee shall immediately deliver to the Indemnitor all
original notices and documents (including court papers) received by any
Indemnitee in connection with the Liability. Subject to clause (c) below, if the
Indemnitor assumes the defense of a Liability, the Indemnitor shall not be
liable to the Indemnitee for any legal expenses subsequently incurred by such
Indemnitee in connection with the analysis, defense or settlement of the
Liability. In the event that it is ultimately determined that the Indemnitor is
not obligated to indemnify, defend or hold harmless an Indemnitee from and
against the Liability, the Indemnitee shall reimburse the Indemnitor for any and
all Costs and expenses (including attorneys’ fees and Costs of suit) incurred by
the Indemnitor in its defense of the Liability with respect to such Indemnitee.

(c) Right to Participate in Defense. Without limiting Section 7.3(b), any
Indemnitee shall be entitled to participate in, but not control, the defense of
any Liability and to employ counsel of its choice for such purpose; provided,
however, that such employment shall be at the Indemnitee’s own expense unless
(i) the employment thereof has been specifically authorized by the Indemnitor in
writing, (ii) the Indemnitor has failed to assume the defense and employ counsel
in accordance with Section 7.3(b) (in which case the Indemnitee shall control
the defense), or (iii) the interests of the Indemnitee and the Indemnitor with
respect to such Liability are sufficiently adverse to prohibit the
representation by the same counsel of both Parties under Applicable Law, ethical
rules or equitable principles, in which case, Indemnitor shall be responsible
for such expenses.

 

33



--------------------------------------------------------------------------------

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidential treatment
request. Omissions are designated as * * *. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

(d) Settlement. With respect to any Liabilities relating solely to the payment
of money damages and that will not result in the Indemnitee’s becoming subject
to injunctive or other relief or otherwise adversely affect the business of the
Indemnitee in any manner, and as to which the Indemnitor shall have acknowledged
in writing the obligation to indemnify the Indemnitee hereunder, the Indemnitor
shall have the sole right to consent to the entry of any judgment, enter into
any settlement or otherwise dispose of such Liability, on such terms as the
Indemnitor, in its sole discretion, shall deem appropriate. With respect to all
other Liabilities, where the Indemnitor has assumed the defense of the
Liability, the Indemnitor shall have authority to consent to the entry of any
judgment, enter into any settlement or otherwise dispose of such Liability;
provided that it obtains the prior written consent of the Indemnitee (which
consent shall not be unreasonably withheld or delayed). The Indemnitor shall not
be liable for any settlement or other disposition of a Liability by an
Indemnitee that is reached without the written consent of the Indemnitor.
Regardless of whether the Indemnitor chooses to defend or prosecute any
Liability, no Indemnitee shall admit any liability with respect to, or settle,
compromise or dispose of, any Liability without the prior written consent of the
Indemnitor (which consent shall not be unreasonably withheld or delayed).

(e) Cooperation. If the Indemnitor chooses to defend or prosecute any Liability,
the Indemnitee shall cooperate in the defense or prosecution thereof and shall
furnish such records, information and testimony, provide such witnesses and
attend such conferences, discovery proceedings, hearings, trials and appeals as
may be reasonably requested in connection therewith. Such cooperation shall
include access during normal business hours afforded to the Indemnitor to, and
reasonable retention by the Indemnitee of, records and information that are
reasonably relevant to such Liability, and making employees and agents available
on a mutually convenient basis to provide additional information and explanation
of any material provided hereunder, and the Indemnitor shall reimburse the
Indemnitee for all its reasonable out-of-pocket expenses in connection
therewith.

(f) Expenses. Except as provided above, the reasonable and verifiable Costs and
expenses, including fees and disbursements of counsel, incurred by the
Indemnitee in connection with any Liability shall be reimbursed on a calendar
quarter basis in arrears by the Indemnitor, without prejudice to the
Indemnitor’s right to contest the Indemnitee’s right to indemnification and
subject to refund in the event the Indemnitor is ultimately held not to be
obligated to indemnify the Indemnitee.

Section 7.4 Insurance. During the Term and for a period of [ * * *] years
thereafter, Durect shall maintain insurance underwritten by a nationally
recognized Third Person insurer against such risks and upon such terms
(including coverages and deductible limits) as is customary for the activities
to be conducted by Durect under this Agreement and is appropriate to cover its
indemnification obligations hereunder. Durect shall furnish to King evidence of
such insurance, upon request. Additionally, at all times while this Agreement is
in effect, and for such period of time thereafter as the expiration date of the
last quantities of Finished Excipients

 

34



--------------------------------------------------------------------------------

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidential treatment
request. Omissions are designated as * * *. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

delivered to King hereunder has not been reached, each Party shall procure and
maintain commercial general liability insurance (including product liability
coverage) with a bodily injury, death and property damage combined single limit
of not less than USD$[ * * *] per occurrence and in the aggregate. Each Party
may satisfy its obligations hereunder through self-insurance to the same extent.

Section 7.5 Limitation on Damages.

(a) WITH RESPECT TO ANY CLAIM BY ONE PARTY AGAINST THE OTHER ARISING OUT OF THIS
AGREEMENT OR THE PERFORMANCE OR THE FAILURE OF PERFORMANCE OF THE OTHER PARTY
UNDER THIS AGREEMENT, THE PARTIES EXPRESSLY AGREE THAT THE LIABILITY OF SUCH
PARTY TO THE OTHER PARTY FOR SUCH BREACH SHALL BE LIMITED UNDER THIS AGREEMENT
OR OTHERWISE AT LAW OR EQUITY TO DIRECT DAMAGES ONLY AND IN NO EVENT SHALL A
PARTY BE LIABLE FOR LOST PROFITS, COVER DAMAGES, PUNITIVE, EXEMPLARY OR
CONSEQUENTIAL DAMAGES. THE IMMEDIATELY FOREGOING SENTENCE SHALL NOT BE CONSTRUED
OR INTERPRETED TO LIMIT A PARTY’S INDEMNIFICATION OBLIGATIONS UNDER ARTICLE VII,
WHICH INDEMNIFICATION OBLIGATIONS SHALL BE SUBJECT ONLY TO THE LIMITATION OF
LIABILITY UNDER THE SECOND PARAGRAPH OF THIS SECTION 7.5.

(b) EXCEPT IN THE CASE OF DURECT’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT,
DURECT’S LIABILITY FOR ANY CLAIMS MADE BY KING FOR ANY CAUSE OF ACTION OR
INDEMNIFICATION RELATED TO THIS AGREEMENT SHALL NOT EXCEED THE PRICE PAID TO
DURECT FOR ALL FINISHED EXCIPIENTS DURING THE [ * * *] [ * * *] PERIOD
IMMEDIATELY PRECEDING THE EVENT GIVING RISE TO SUCH LIABLITY.

ARTICLE VIII. MISCELLANEOUS

Section 8.1 Notices. All notices or other communications which shall or may be
given pursuant to this Agreement shall be in writing and shall be deemed to be
effective when delivered by facsimile transmission AND (a) when delivered if
sent by registered or certified mail, return receipt requested, or (b) on the
next Business Day, if sent by internationally recognized overnight courier, in
each case to the Parties at the following addresses (or at such other addresses
as shall be specified by like notice) with postage or delivery charges prepaid:

If to KING PHARMACEUTICALS, INC:

 

King Pharmaceuticals, Inc. 501 Fifth Street Bristol, Tennessee 37620 Attention:
General Counsel Telephone:    (423) 989-8000 Facsimile:    (423) 990-2566

 

35



--------------------------------------------------------------------------------

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidential treatment
request. Omissions are designated as * * *. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

With a copy to:

 

King Pharmaceuticals, Inc. 400 Crossing Boulevard, 8th Floor Bridgewater, New
Jersey 08807 Attention:    General Counsel Telephone:    (908) 429-6000
Facsimile:    (908) 927-8430

If to Durect to:

 

Durect Corporation 2 Results Way Cupertino, California 95014 Attention:   
General Counsel Telephone:    (408) 777-1417 Facsimile:    (408) 777-3577

Section 8.2 Force Majeure. Except as otherwise expressly provided elsewhere in
this Agreement, the Parties shall have the rights and obligations in the event
of a Force Majeure as set forth in this Section 8.2. Neither Party shall be
liable for delay in delivery or nonperformance in whole or in part, nor shall
the other Party have the right to terminate this Agreement except as otherwise
specifically provided in this Section 8.2, where delivery or performance has
been affected by one of the following conditions (to the extent they result in a
substantial or material loss of manufacturing capacity for the Finished
Excipients): fires, floods, earthquakes, embargoes, shortages, epidemics,
quarantines, war, acts of war (whether war be declared or not), terrorism,
insurrections, riots, civil commotion, or acts, omissions or delays in acting by
any Governmental Authority (a “Force Majeure”); provided that the Party affected
by such a condition shall, within ten (10) days of its occurrence, give notice
to the other Party stating the nature of the condition, its anticipated duration
and any action being taken to avoid or minimize its effect. The suspension of
performance shall be of no greater scope and no longer duration than is
reasonably required and the nonperforming Party shall use its best efforts to
remedy its inability to perform; provided, however, that in the event the
suspension of performance continues for ninety (90) days after the date of the
occurrence, and such failure to perform would constitute a material breach of
this Agreement in the absence of such Force Majeure event, the unaffected Party
may terminate this Agreement immediately by written notice to the affected
Party.

Section 8.3 Books and Records. Any books and records to be maintained under this
Agreement by a Party shall be maintained in accordance with generally accepted
accounting principles, consistently applied.

Section 8.4 Independent Contractor. The Parties to this Agreement are
independent contractors. Nothing contained in this Agreement shall be construed
to place the Parties in the relationship of employer and employee, partners,
principal and agent or a joint venture. Neither Party shall have the power to
bind or obligate the other Party nor shall either Party hold itself out as
having such authority.

 

36



--------------------------------------------------------------------------------

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidential treatment
request. Omissions are designated as * * *. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

Section 8.5 Use of Trademarks. Save as provided for herein, neither Party shall
use the other Party’s or the other Party’s Affiliates’ names or trademarks for
publicity or advertising purposes, except with the prior written consent of the
other Party.

Section 8.6 Waiver. No waiver by either Party of any provision or breach of this
Agreement shall constitute a waiver by such Party of any other provision or
breach, and no such waiver shall be effective unless made in writing and signed
by an authorized representative of the Party against whom waiver is sought.
Either Party’s consent to or approval of any act of the other Party shall not be
deemed to render unnecessary the obtaining of that Party’s consent to or
approval of any subsequent act by the other Party.

Section 8.7 Binding Effect; Assignment.

(a) Except as expressly provided herein, neither this Agreement nor any interest
or obligation hereunder may be assigned or delegated by either Party without the
prior written consent of the other Party, except that either Party may assign
this Agreement, in whole but not in part, to any successor of such Party by
merger, acquisition, sale or otherwise of substantially all of its business or
assets to which this Agreement relates, provided that no such assignment shall
release the assigning Party from any liability hereunder incurred prior to the
date of such assignment. Subject to the foregoing, this Agreement shall be
binding upon the successors and permitted assigns of the Parties. A Party shall
not assign or otherwise transfer any of its patent rights to a Third Person such
that such assignment or transfer materially restricts, in whole or in part, the
rights of the other Party under this Agreement. Any assignment not in accordance
with this Section 8.7 shall be void. Notwithstanding any provision in this
Section 8.7 to the contrary, either Party shall be entitled to assign this
Agreement as security to one or more financial institutions providing financing
to such Party and may be assigned pursuant to the terms of the applicable
security agreement.

(b) Notwithstanding any provision in this Agreement to the contrary, King shall
be entitled to wholly assign this Agreement to PTI when King is required to
assign this Agreement to PTI under the terms of the Collaboration Agreement.

Section 8.8 No Third Person Beneficiaries. This Agreement is not intended to
confer upon any non-Party rights or remedies hereunder, except as may be
received or created as part of a valid assignment.

Section 8.9 Technical Dispute Resolution. In the event of a dispute between the
Parties regarding “Technical Issues” (as defined in this Section 8.9), Durect
and King shall apply good faith efforts to the resolution of such dispute. If
the Parties cannot resolve such dispute, the dispute may thereafter be submitted
by either Party to a mutually agreed upon Third Person expert who is
sufficiently technically qualified to consider the dispute and render a decision
in

 

37



--------------------------------------------------------------------------------

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidential treatment
request. Omissions are designated as * * *. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

such matter. The fees and expenses of the Third Person shall be borne entirely
by the Party whose analysis was in error as determined by such Third Person
expert (when for Durect’s account, such fees and expenses shall not be passed
through to King in Purchase Price or otherwise). “Technical Issues” shall mean
interpretation of the technical and manufacturing issues under this Agreement
and interpretation of “Required Manufacturing Changes” under this Agreement. The
procedure set forth in this Section 8.9 shall not prejudice either Party’s right
to bring a dispute relating to Technical Issues before a court of competent
jurisdiction as provided in Section 8.10.

Section 8.10 Governing Law; Venue. This Agreement shall be construed under and
governed in all respects by the laws of the State of New York without regard to
the application of principles of conflicts of laws. The Parties agree that any
dispute arising out of this Agreement shall be brought before a court of
competent jurisdiction in the State of New York and each Party consents to the
jurisdiction and venue of such court.

Section 8.11 Severability. If any provision of this Agreement is found by a
proper authority to be unenforceable, then (i) a suitable and equitable
provision shall be substituted therefore, in order to carry out, so far as may
be valid and enforceable, the intent and purpose of such invalid and
unenforceable provision and (ii) the remainder of this Agreement will continue
in full force and effect.

Section 8.12 Headings. All headings and captions contained in this Agreement are
for convenience only and shall not affect the construction or interpretation of
any provision herein.

Section 8.13 Entire Agreement. This Agreement and the Quality Agreement
constitute the final, complete, and exclusive agreement between the Parties
relating to the subject matter hereof and supersede all prior conversations,
understandings, promises, and agreements relating to the subject matter hereof.
To the extent that any inconsistencies exist between this Agreement and the
Quality Agreement, this Agreement shall control. Neither Party has relied upon
any communications, representations, terms, or promises, verbal or written, that
are not set forth herein.

Section 8.14 Amendment; Modification. This Agreement may not be amended,
modified, altered or supplemented except by a writing signed by both Parties. No
modification of any nature to this Agreement and no representation, agreement,
arrangement, or other communication shall be binding on the Parties unless such
is expressly contained in writing and executed by the Parties as an amendment to
this Agreement. This Agreement may not be amended in any respect by any Purchase
Order, invoice, acknowledgment or other similar printed document issued by
either Party.

Section 8.15 Further Assurances. Each of the Parties agrees to duly execute and
deliver, or cause to be duly executed and delivered, such further instruments
and do and cause to be done such further acts and things, including the filing
of such additional assignments, agreements, documents, and instruments, that may
be necessary or as the other Party hereto may at any time and from time to time
reasonably request in connection with this Agreement or to carry out more
effectively the provisions and purposes of, or to better assure and confirm unto
such other Party its rights and remedies under, this Agreement.

 

38



--------------------------------------------------------------------------------

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidential treatment
request. Omissions are designated as * * *. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

Section 8.16 Remedies. Except as otherwise expressly provided elsewhere in this
Agreement, the remedies provided hereunder and under the governing law are
cumulative and not exclusive.

Section 8.17 Counterparts. This Agreement may be executed manually,
electronically in Adobe® PDF file format, or by facsimile by the Parties, in any
number of counterparts, each of which shall be considered one and the same
agreement and shall become effective when a counterpart hereof shall have been
signed by each of the Parties and delivered to the other Party.

Section 8.18 Notification of First Commercial Sale. King shall notify Durect
within [ * * *] Business Days of the first commercial sale of the Product
Remoxy®, and Durect shall have the right to communicate this fact to [ * * *] as
required by the [ * * *] Agreement.

IN WITNESS WHEREOF, the Parties have executed this Excipient Manufacturing and
Supply Agreement as of the Effective Date.

 

KING PHARMACEUTICALS, INC.     DURECT CORPORATION By:  

/s/ Brian A. Markison

    By:   

/s/ James E. Brown

Name:  

Brian A. Markison

    Name:   

James E. Brown

Title:  

President & CEO

    Title:   

President & CEO

 

39



--------------------------------------------------------------------------------

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidential treatment
request. Omissions are designated as * * *. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

Execution Version

Appendix A

Products

Remoxy

 

Appendix A



--------------------------------------------------------------------------------

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidential treatment
request. Omissions are designated as * * *. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

Execution Version

Exhibit A-1

Certificate of Analysis for [ * * *]

[ * * *]

 

Exhibit A



--------------------------------------------------------------------------------

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidential treatment
request. Omissions are designated as * * *. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

Execution Version

Exhibit A-2

Certificate of Analysis for [ * * *]

[ * * *]

 

Exhibit A



--------------------------------------------------------------------------------

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidential treatment
request. Omissions are designated as * * *. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

Execution Version

Exhibit B-1

[* * *]

 

Exhibit B



--------------------------------------------------------------------------------

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidential treatment
request. Omissions are designated as * * *. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

Execution Version

Exhibit B-2

[* * *]

 

Exhibit B



--------------------------------------------------------------------------------

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidential treatment
request. Omissions are designated as * * *. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

Execution Version

Exhibit C

Definitions from the DLA

 

Definition

  

Where Defined in DLA

[ * * *]    Section 5.1(a) (Amendment 1) Change of Control    Section 1.9 DURECT
Research Expenses    Section 1.20 [ * * *] Agreement    Section 5.7(b)
(Amendment 1) Excipient Ingredients    Section 5.1(a) (Amendment 1) FDA   
Section 1.23 Licensed Product    Section 1.34 Net Sales    Section 1.39 [ * * *]
   Section 5.1(a) (Amendment 1) [ * * *] DMF    Section 6.4 (Amendment 1)
Technical Information    Section 1.57 [ * * *] Expenses    Section 5.7
(Amendment 1)

 

Exhibit C



--------------------------------------------------------------------------------

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidential treatment
request. Omissions are designated as * * *. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

Execution Version

EXHIBIT D – PART I

MANUFACTURING COSTS

“Manufacturing Cost” shall mean the sum of [ * * *]

 

Exhibit D



--------------------------------------------------------------------------------

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidential treatment
request. Omissions are designated as * * *. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

Exhibit D – Part II - [ * * *]

 

Exhibit D



--------------------------------------------------------------------------------

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidential treatment
request. Omissions are designated as * * *. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

Exhibit D – Part III - [ * * *]

 

Exhibit D



--------------------------------------------------------------------------------

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidential treatment
request. Omissions are designated as * * *. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

Exhibit D – Part IV

Invoicing Procedure

The following sets out in order the steps for Durect’s invoicing King for
Finished Excipients supplied under this Agreement:

A. [ * * *]

 

Exhibit D



--------------------------------------------------------------------------------

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidential treatment
request. Omissions are designated as * * *. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

Execution Version

Exhibit E

DMF Right of Reference Letters (Durect, [ * * *])

 

Exhibit E



--------------------------------------------------------------------------------

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidential treatment
request. Omissions are designated as * * *. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

Execution Version

Exhibit F

Confidentiality Agreement

[* * *]

 

Exhibit F



--------------------------------------------------------------------------------

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidential treatment
request. Omissions are designated as * * *. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

Execution Version

Exhibit G

Quality Agreement

[* * *]

 

Exhibit G